


Exhibit 10.50






PURCHASE AND SALE AGREEMENT


between
WRIT-MBA, LLC, a Delaware limited liability company
as Seller


and


HARRISON STREET REAL ESTATE, LLC, a Delaware limited liability company
as Purchaser

As of September 27, 2013








    







WRIT MOB – Transaction II

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
I. DEFINITIONS
1
 
 
II. SALE AND PURCHASE OF PROPERTY
10
2.1 Purchase of Property
10
2.2 Purchase Price and Terms of Payment
11
2.3 Assumption of the Contracts
11
2.4 Assumption of Leases
11
2.5 Assumed Liabilities
11
 
 
III. ESCROW
11
3.1 Escrow
11
3.2 Deposit of Funds
12
 
 
IV. TITLE AND PROPERTY CONDITION
12
4.1 Title to the Real Property
12
4.3 Inspection
14
4.4 Condition of the Property
16
 
 
V. CLOSING
19
5.1 Closing Date
19
5.2 Action Prior to the Closing Date by Seller
19
5.3 Action Prior to the Closing Date by Purchaser
21
5.4 Recording of Deeds
22
5.5 Prorations
22
5.5 Security Deposits
22
5.6 Closing Costs
27
5.7 Distribution of Funds and Documents Following Closing
28
5.8 Possession
28
 
 
VI. ADDITIONAL COVENANTS AND INDEMNITIES
28
6.1 Purchaser’s Covenants
28
6.1 Seller’s Covenants
28
6.2 Seller’s Indemnity
28
 
 
VII. REPRESENTATIONS AND WARRANTIES
31
7.1 Purchaser’s Representations and Warranties
31
7.2 Sellers’ Representations and Warranties
32
7.3 Representations and Warranties Deemed Modified
36
7.3 Seller’s Knowledge
36
 
 
VIII. CONDITIONS PRECEDENT TO CLOSING
37
8.1 Conditions to Seller’s Obligations
37
8.2 Conditions to Purchaser’s Obligations
37


i
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




8.3 Failure of Conditions to Closing
38
 
 
IX. REMEDIES FOR PRE-CLOSING AND POST-CLOSING DEFAULTS ; LIQUIDATED DAMAGES
38
9.1 Default by Purchaser Prior to Closing
38
9.2 Default by Seller Prior to Closing
38
9.3 Material Adverse Effect
38
9.4 Limitations of Purchaser's Post-Closing Claims
41
9.5 Other Limitations of Purchaser’s Claims
38
9.6 Survival of Purchaser's Claims
42
9.7 Survival of Seller's Claims
42
9.8 Limitations on Seller’s Claims
43
9.9 Limitations on Liability
43
9.10 Survival
43
 
 
X. BROKERS
43
 
 
XI. NOTICES
44
 
 
XII. MISCELLANEOUS
46
12.1 Governing Law
46
12.2 Professional Fees and Costs
46
12.3 Exhibits a Part of This Agreement
46
12.4 Executed Counterparts
46
12.5 Assignment
46
12.6 IRS - Form 1099-S
47
12.7 Successors and Assigns
47
12.8 Time is of the Essence
47
12.9 Entire Agreement
47
12.10 Further Assurances
47
12.11 Waiver
47
12.12 Headings
48
12.13 Risk of Loss
48
12.14 Construction of Agreement
49
12.15 Covenants, Representations and Warranties
49
12.16 Press Releases; Confidentiality
50
12.17No Third-Party Beneficiaries
50
12.18 Facsimile Signatures
51
12.19 Severability
51
12.20 Consents and Approvals
51
12.21 WAIVER OF JURY TRIAL
51
12.21 1031 Exchange
51
 
 
XIII. EXECUTION
51


ii
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




SCHEDULE OF EXHIBITS
Exhibit A
 
Legal Description of the Property
Exhibit B
 
Form of Escrow Agreement for Earnest Money Deposit
Exhibit C
 
Assumed Contracts
Exhibit D-1
 
Lease Schedule
Exhibit D-2
 
TI Obligations, Rent Abatements and other Concessions
Exhibit D-3
 
Leasing Commissions and Brokerage Agreements
Exhibit D-4
 
Certain Lease Expenses to be Paid by Purchaser
Exhibit D-5
 
Storage and Antenna Agreements
Exhibit D-6
 
Accounts Receivable
Exhibit E
 
Certain In-Process Leases
Exhibit F
 
Form of Deed
Exhibit G
 
Form of Bill of Sale
Exhibit H
 
Form of Assignment of Intangibles
Exhibit I
 
Form of Assignment and Assumption of Contracts
Exhibit J
 
Form of Assignment and Assumption of Leases
Exhibit K
 
Form of FIRPTA Certificate
Exhibit L
 
Reserved
Exhibit M
 
Pending Litigation and Violation Notices
Exhibit N
 
Form of Owner’s Affidavit
Exhibit O
 
Environmental Reports
Exhibit P
 
Title Commitments
Exhibit Q
 
Surveys
Exhibit R
 
Assignment and Assumption of Purchase Agreement
Exhibit S
 
Liens to be Cured
Exhibit T-1
 
Reserved
Exhibit T-2
 
Reserved
Exhibit U
 
Certain Covenants, Conditions, Restrictions and Easements
Exhibit V
 
Reserved




iii
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is dated as of this 27th day of
September, 2013 (the “Effective Date”), and is made by and between WRIT-MBA,
LLC, a Delaware limited liability company (“Seller”), and HARRISON STREET REAL
ESTATE, LLC, a Delaware limited liability company (“Purchaser”).
RECITALS
A.    Seller is the owner of the Property located at 4661 Kenmore Drive in
Alexandria, Virginia and more particularly defined below.
B.    Purchaser desires to purchase the Property and to acquire the Seller’s
right, title and interest in and to the Property, on the terms and conditions
set forth in this Agreement.
C.    Seller desires to sell to Purchaser the Property and to convey to
Purchaser its right, title and interest in the Property, on the terms and
conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, for valuable consideration, including the promises, covenants,
representations and warranties hereinafter set forth, the receipt and adequacy
of which are hereby acknowledged, the parties, intending to be legally bound,
agree as follows:
I.    
DEFINITIONS AND INTERPRETIVE PRINCIPLES

1.1    General Interpretive Principles.
1.1.1    All references to sections, schedules, exhibits, recitals or the
preamble are to sections, schedules, exhibits or recitals of, or the preamble
to, this Agreement, unless otherwise specified.
1.1.2    Unless otherwise specified, the words “hereof”, “herein” and
“hereunder,” and words of similar import, refer to this Agreement as a whole and
not to any particular provision of this Agreement.
1.1.3    If the context requires, the use of any gender will also refer to any
other gender, and the use of either number will also refer to the other number.
1.1.4    The word “including” is not exclusive.
1.1.5    Accounting terms used but not specifically defined herein have the
meanings determined by reference to generally accepted accounting principles.

1
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




1.1.6    Any provision of this Agreement referring to a particular time of day
shall be interpreted in accordance with the local time in Washington, D.C.
1.2    Definitions. As used in this Agreement:
“Accommodator” has the meaning set forth in Section 12.22.3.
“Additional Rent” means all reimbursements of Operating Expenses and
administrative charges, common area maintenance charges, reimbursements of real
estate taxes, rent escalations based on increases in the consumer price index or
any other measures of inflation, retroactive rent escalations, insurance cost
reimbursements, parking charges, antenna rents, license fees and all other
amounts and charges payable by a Tenant to Seller, as landlord, under such
Tenant’s Lease (other than Basic Rent), but shall not include Security Deposits.
“Additional Rent Received” has the meaning set forth in Section 5.5.11(b)(ii).
“Affiliate” means, with respect to any Person, (i) a Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person; or (ii) a Person that, directly or indirectly, owns, is owned by or is
under common ownership with, such Person.
“Agreement” has the meaning set forth in the preamble hereof.
“Assignment of Contracts” has the meaning set forth in Section 5.2.4 hereof.
“Assignment of Intangibles” has the meaning set forth in Section 5.2.3 hereof.
“Assignment of Leases” has the meaning set forth in Section 5.2.5 hereof.
“Assumed Contracts” has the meaning set forth in Section 4.2.4.
“Basic Rent” means all base rent or basic rent payable in fixed installments and
fixed amounts for stated periods by Tenants under their Leases.
“Bill of Sale” has the meaning set forth in Section 5.2.2 hereof.
“Books and Records” means, with respect to the Property, all documentation,
third party reports and studies, land surveys, land use applications, land use
permits and approvals, operating permits and other documents in printed or
electronic form (but excluding software which is proprietary to Seller, its
Affiliates or any third party, or is licensed from third parties by Seller or
its Affiliate) that is in the possession or under the control of Seller or its
Affiliate and that pertains to the use, operation, ownership or condition of the
Property, including (i) all correspondence, billing, and other files, (ii) all
environmental assessments or audits, architectural drawings and engineering,
geophysical, soils, seismic, geologic, environmental (including with respect to
the impact of materials used in the construction or renovation of the
Improvements) and architectural reports, studies and certificates pertaining to
the Property, and (iii) all financial statements and other accounting, tax,
financial, and other books and records relating to the use, maintenance, and
operation of the Property, but excluding (x) any Excluded Documents and (y)
those items that are

2
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




consolidated with items from other facilities owned, leased or managed by Seller
or its Affiliate and not being conveyed to Purchaser.
“Broker” has the meaning set forth in Article X hereof.
“Business Day” means any day other than a Saturday, a Sunday or a state or
federal holiday on which, or in observance of which, the Board of Governors of
the U.S. Federal Reserve System dictates that Federal Reserve banks are to be
closed.
“Cap Amount” has the meaning set forth in Section 9.4 hereof.
“Casualty” has the meaning set forth in Section 12.13.1 hereof.
“Casualty Notice” has the meaning set forth in Section 12.13.1 hereof.
“Casualty Renovation Cost” has the meaning set forth in Section 12.13.1 hereof.
“Claim Notice” has the meaning set forth in Section 9.6 hereof.
“Claims” means, collectively, damages, claims (including without limitation, any
claim for damage to property of others or injury to or death of any persons),
penalties, obligations, liabilities, fines, losses, causes of action, fees,
injuries, liens, encumbrances, proceedings, judgments, actions, rights, demands,
costs and expenses (including without limitation, reasonable attorneys’ fees
(whether or not legal proceedings are instituted) and court and litigation
costs), except to the extent that any of the foregoing allege or constitute
indirect, special, consequential or punitive damages (or would constitute
indirect, special, consequential or punitive damages if ordered by a court).
“Closing” means the sale and assignment of the Property to Purchaser on the
Closing Date, and the performance by each party of the obligations on its part
then to be performed under and in accordance with this Agreement.
“Closing Date” has the meaning set forth in Section 5.1 hereof, subject to
postponement as expressly provided herein.
“Closing Documents” has the meaning set forth in Section 9.4 hereof.
“Closing Instructions” has the meaning set forth in Section 3.1 hereof.
“Closing Payment” has the meaning set forth in Section 2.2.2 hereof.
“Closing Statement” has the meaning set forth in Section 5.2.12 hereof.
“Code” has the meaning set forth in Section 12.22.
“Contracts” means, with respect to the Property, all equipment leases, and all
contracts, Work Agreements and other agreements (excluding Encumbrances and
management agreements) relating to the ownership and/or operation of the
Property.

3
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




“Cure” means, with respect to a Lien or an Encumbrance, to cause the Title
Company to issue a title policy insuring Purchaser’s title without exception for
such Lien or Encumbrance, either by Discharging such Lien or Encumbrance or on
the basis of an indemnification, a bond or another arrangement satisfactory to
Seller and the Title Company.
“Deed” has the meaning set forth in Section 5.2.1 hereof.
“Designating Party” has the meaning set forth in Section 12.22.3.
“Discharge” means, (i) with respect to a Lien, (a) to cause the party secured by
such Lien to release and discharge the same of record; or (b) to cause the Title
Company to issue a title policy insuring Purchaser’s title without exception for
such Lien by paying the indebtedness it secures (the amount thereof having been
previously specified for the applicable payoff date by the secured party) into
Escrow at Closing, or by defeasing such Lien, or (ii) with respect to an
Encumbrance, to cause the parties benefitted by such Encumbrance to discharge
and terminate such Encumbrance of record.
“Due Diligence Materials” has the meaning set forth in Section 4.2.1 hereof.
“Earnest Money Deposit” has the meaning set forth in Section 2.2.1 hereof.
“Effective Date” has the meaning set forth in the preamble hereof.
“Encumbrance” means (i) any covenant, condition, restriction, easement, right of
way or other matter affecting title to the Property, and (ii) any encroachment,
violation, easement, right of way or other matter that would be disclosed by an
accurate and complete survey satisfying the Survey Standards; provided, however,
that “Encumbrances” do not include Liens or Leases.
“Environmental Damages” has the meaning set forth in Section 4.3(g) hereof.
“Environmental Reports” means the reports listed on Exhibit O.
“Environmental Requirements” has the meaning set forth in Section 4.3(h) hereof.
“ERISA” has the meaning set forth in Section 7.2.4(m).
“Escrow” has the meaning set forth in Section 3.1 hereof.
“Escrow Agent” means the Title Company, when acting in its capacity as escrow
holder or closing agent hereunder or under any Closing Document.
“Escrow Agreement” has the meaning set forth in Section 3.1 hereof.
“Exchange” has the meaning set forth in Section 12.22.
“Excluded Assets” means the Excluded Documents, all computer hardware and
software used by Seller or its Affiliate or in connection with the Property,
cash, cash equivalents, checks and other funds, including, without limitation,
notes, securities and other evidence of

4
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




indebtedness held at the Property as of the Closing, and balances on deposit to
the credit of Seller with banking institutions, all of which shall be retained
by Seller.
“Excluded Documents” means all (a) Proprietary Information (except to the extent
of Purchaser’s rights to use same in accordance with this Agreement), (b)
Intellectual Property Rights, (c) all insurance policies owned or obtained by
Seller on behalf or in connection with Seller’s business at the Property, (d)
the corporate minute books and stock registers of Seller or its Affiliates, (e)
internal memoranda, correspondence, analyses, documents or reports prepared by
or for Seller or its Affiliates in connection with the sale of the Property
(exclusive of third party environmental, reports), including, without
limitation, tax returns or financial statements of Seller (exclusive of
operating statements and the general ledger of the Property and any supporting
information which shall be available for review by Purchaser) for or in
connection with its ownership or operation of the Property, (f) privileged
communications between Seller or any Affiliate and their respective attorneys,
(g) appraisals, assessments or other valuations of the Property in the
possession or control of Seller, (h) structural reviews of the Property, and (i)
original bills, invoices, receipts and checks relating to expenses incurred
prior to the Closing.
“Final Closing Adjustment” has the meaning set forth in Section 5.5.11.
“Good Funds” means a cashier’s check, certified funds, or confirmed wire
transfer of funds.
“Ground Lease” means that certain Deed of Ground Lease dated September 30, 2002,
by and between (i) Seller, as successor to Mosbacher Benenson Associates, the
original landlord thereunder, and (ii) Inova Health Care Services, as tenant, as
assigned by Inova Health Care Services to WRIT by Assignment and Assumption of
Lease dated April 11, 2006.
“Hazardous Materials” has the meaning set forth in Section 4.3(i).
“Improvements” means, with respect to the Property, the buildings, structures,
fixtures, and other permanent improvements located on the Property’s Land,
including, without limitation, electrical distribution systems, HVAC systems,
walkways, driveways, parking lots, plumbing, lighting, and mechanical equipment
and fixtures installed thereon.
“Intangible Property” means (a) local telephone and facsimile exchange numbers
identified exclusively with the Property, (b) transferable certificates
(including the certificate of occupancy for the Property), licenses, permits
(including the Permits) and warranties now in effect with respect to the
Property, (c) all general intangibles relating to design, development, operation
and use of the Property, all rights and work product under construction,
service, consulting, engineering, architectural, design and construction
agreements, if any, that are assigned to Purchaser at Closing as Assumed
Contracts, and plans and specifications of any portion of the Property, and all
development rights and goodwill related to any portion of the Property, and (d)
all other intangible property used by Seller exclusively in connection with the
ownership and operation of the Property, but excluding the Excluded Assets.
“Intellectual Property Rights” means all patents, copyrights, trade secrets,
trademarks, trade names, service marks, confidential information and other
know-how owned

5
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




by Seller or its Affiliates or used by Seller or its Affiliates in managing the
Property, including but not limited to (a) marketing and management intangibles,
(b) all proprietary computer software developed and owned by Seller or its
Affiliate, and (c) all proprietary manuals, instructions, policies, procedures
and directives issued by Seller or its Affiliates to its employees at the
Property, except for those manuals, policies and instructions that related
solely to the operation of the Property. The term “Intellectual Property Rights”
includes the Proprietary Marks and the specific data and information stored or
maintained on the Intellectual Property Rights for the Property that uniquely
pertains to the Property or those served at the Property.  The term “Proprietary
Marks” means all trademarks, service marks, trade names, trade dress, symbols,
logos, slogans, designs, insignia, emblems, devices, domain names, distinctive
designs of signs, or any other source identifying feature, or combinations
thereof, which are used to identify the Property, or which are used in
connection with the operation of the Property by Seller or its Affiliates
(including the names “WRIT,” “Washington Real Estate Investment Trust” or
variants thereof); provided however, “Proprietary Marks” shall not include, and
upon Closing and thereafter, Seller shall not contest Purchaser’s right to use
any name or trade name by which the Improvements or the Real Property or any
part thereof may be known (other than names that include “WRIT,” “Washington
Real Estate Investment Trust” or variants thereof); provided, however that
Seller makes no representation or warranty to Purchaser regarding such names
except as expressly set forth in Section 7.2.4(n). Purchaser acknowledges that
none of the foregoing names is registered or otherwise maintained by Seller as a
trademark.
“Involuntary Lien” means a Lien that (i) is not a Tenant Lien, and (ii) is not
created by an affirmative act of Seller.
“Land” means, with respect to the Property, the land included in the Property
and described on Exhibit A, together with all easements, rights-of-way, rights
of ingress and egress, strips, zones, licenses, transferable hereditaments,
privileges, tenements and appurtenances in any way belonging to or appertaining
to such land, and any right or interest in any open or proposed highways,
streets, roads, avenues, alleys, easements, strips, gores and rights-of-way in,
across, in front of, contiguous to, abutting or adjoining such land or
condominium unit.
“Landlord Work” means any renovation, build-out, demolition or other work that
Seller is required to conduct for the benefit of a certain Tenant pursuant to
the terms of such Tenant’s Lease.
“Lease” means a written agreement pursuant to which a party other than Seller
has the right to use or occupy a portion of the Property owned by Seller,
together with all amendments, modifications, supplements, renewals, and
extensions thereof.
“Lease Expenses” means all Leasing Commissions, TI Obligations, free rent,
abatements and other concessions (including without limitation, lease buyout
costs (i.e., the obligation, if any, of a Seller to pay all or a portion of a
prospective Tenant’s remaining rent under such prospective Tenant’s lease at an
unrelated property) moving costs, design costs and club membership allowances.
“Legal Holiday” has the meaning set forth in Section 12.14.

6
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




“Leasing Commission” means a commission or fee payable to a broker or other
third party in connection with a Lease or the expansion or renewal of a Lease.
“Legal Requirement” means any applicable federal, state, local or municipal
constitution, law, ordinance, rule, order, regulation or statute of any
governmental authority bearing on the construction, alteration, rehabilitation,
maintenance, use, operation, sale, transfer or any other aspect of all or any
portion of the Property.
“Lien” means any mortgage, deed of trust or other consensual lien, a mechanic’s
or any materialman’s lien, a judgment lien, a lien for delinquent real property
taxes or assessments, any other tax or statutory lien, in each case to the
extent the same affects the Property and is prior or senior to, or otherwise
encumbers the interest of Seller in the Property, excluding liens for real
estate taxes or assessments or other sums not yet due, and excluding any liens
arising out of any activity of Purchaser.
“Liquidated Amount” has the meaning set forth in Section 9.3.2.
“Material Adverse Effect” has the meaning set forth in Section 9.3.1.
“Multi-Property Contract” has the meaning set forth in Section 4.2.4 hereof.
“New Encumbrance” has the meaning set forth in Section 4.1.3.
“New Lien” has the meaning set forth in Section 4.1.2.
“Non-Designating Party” has the meaning set forth in Section 12.22.3.
“Non-Foreign Affidavit” has the meaning set forth in Section 5.2.6 hereof.
“Notice” has the meaning set forth in Article XI hereof.
“Official Records” means the filing office of the circuit court or other
depository in the jurisdiction where the Property is located, established under
such jurisdiction’s laws, as of the Closing Date, for the purpose of imparting
constructive knowledge of matters relating to real property.
“Owner’s Affidavit” has the meaning set forth in Section 5.2.8 hereof.
“Pending Claim” has the meaning set forth in Section 9.6 hereof.
“Permits” means the licenses and permits, approvals, entitlements, and other
governmental authorizations (including certificates of occupancy) issued by a
governmental or administrative agency or authority (whether federal, state or
local) in Seller’s possession or control in connection with the ownership,
operation, planning, development, constructions, use, or maintenance of the
Property.
“Permitted Exceptions” means (a) Liens securing payment of any and all general,
special, or supplementary property taxes or assessments, to the extent such
taxes or assessments are not due as of the Closing Date; (b) any Encumbrances or
Involuntary Liens (excluding, however,

7
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




the Involuntary Liens listed on Exhibit S) affecting the Property and shown on
the Title Commitment or any revision thereof prior to the Effective Date; (c)
survey matters that are shown on the Survey or any revisions thereof prior to
the Effective Date; (d) any Liens or Encumbrances that become Permitted
Exceptions pursuant to another provision of this Agreement or that are expressly
approved in writing by Purchaser; (e) rights of third parties under the Leases
listed on Exhibit D-1 or D-5 or otherwise approved by Purchaser, or under
equipment leases that are listed on Exhibit C or that Purchaser otherwise elects
to assume; (f) Legal Requirements, including, without limitation, zoning
ordinances (and amendments and additions relating thereto) and the Americans
with Disabilities Act of 1990, as amended; and (g) any exceptions created by
Purchaser or its agents, employees and/or contractors, including without
limitation, any exceptions arising by reason of the entry on the Real Property
by Purchaser or by its agents, employees and/or contractors.
“Person” means a natural person, an agency or body of federal, state or local
government, a corporation, a general or limited partnership, a limited liability
company, a trust, or any other entity recognized under applicable law as having
authority to own property, to conduct business, to sue or to be sued.     
“Personal Property” means all personal property, including the following items,
that is owned by Seller and used by Seller exclusively in connection with the
ownership, maintenance, and operation of the Property: (a) keys and combinations
to all doors, cabinets, enclosures and other locks on or about the Property, (b)
furniture, equipment, televisions, telephone systems; mechanical systems,
fixtures and equipment; electrical systems, fixtures and equipment; heating
fixtures, systems, and equipment; air conditioning fixtures, systems and
equipment; plumbing fixtures, systems, and equipment; security systems and
equipment; carpets, drapes, artwork and other furnishings; refrigerators,
microwaves, ovens, stoves, and all other appliances; vehicles, office equipment,
furniture and fixtures not considered improvements, spare parts, supplies and
other physical assets, machinery, tools, trade fixtures, utensils, china and
glassware; (c) copies of files maintained or generated by Seller in the course
of the operation of the Property (excluding the Excluded Documents); and (d) the
Books and Records, but excluding, however, the Excluded Assets.
“Proceeding” has the meaning set forth in Section 7.2.4(b).
“Prohibited Person” has the meaning set forth in Section 7.1.7.
“Property” means the property located at 4661 Kenmore Drive in Alexandria,
Virginia, which consists of the corresponding Land described on Exhibit A, the
Improvements located on such Land, the Personal Property located on such Land or
in such Improvements, and the Intangible Property, Assumed Contracts and Leases,
excluding, however, any of the foregoing that are Excluded Assets.
“Proprietary Information” has the meaning set forth in Section 12.16.
“Purchase Price” has the meaning set forth in Section 2.2 hereof.
“Purchaser” has the meaning set forth in the preamble hereof or any assignee of
such Purchaser permitted under this Agreement.

8
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




“Purchaser Closing Documents” has the meaning set forth in Section 9.7 hereof.
“Purchaser Default” has the meaning set forth in Section 9.1.1.
“Purchaser Default Notice” has the meaning set forth in Section 9.1.2.
“Purchaser Delayed Closing Right” has the meaning set forth in Section 9.1.2.
“Real Property” means, with respect to the Property, the Land and Improvements,
collectively.
“Reimbursable Expenses” has the meaning set forth in Section 5.5.11(b).
“Security Deposit” means a cash deposit, or a letter of credit or similar
evidence of indebtedness held by Seller under a Lease as security for the
obligations of the Tenant under such Lease.
“Seller” has the meaning set forth in the preamble hereof.
“Seller-Created Encumbrances” has the meaning set forth in Section 4.1.3.
“Seller Default” has the meaning set forth in Section 9.2.1.
“Seller Default Notice” has the meaning set forth in Section 9.2.2.
“Seller Delayed Closing Right” has the meaning set forth in Section 9.2.2.
“Seller Response Period” has the meaning set forth in Section 4.1.3.
“Storage and Antenna Agreements” means the Agreements listed on Exhibit D-5.
“Surveyor” means the surveyor identified on Exhibit Q as the preparer of the
Property’s Survey.


“Survey” has the meaning set forth in Section 4.1.1 hereof.
“Survey Standards” means the Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys in effect as of the Effective Date and ALTA Table A Items
1-4, 6b, 7a, 7b1, 7c, 8-10, 11a, 13, 14, 16-19, 20 and 21.
“Survival Date” has the meaning set forth in Section 9.6 hereof.
“Tenant” means the tenant or lessee under a Lease.
“Tenant’s Fiscal Year” has the meaning set forth in Section 5.5.11(b).
“Tenant Lien” means a Lien that encumbers only a Tenant’s leasehold interest in
the Property, and that does not secure indebtedness or other obligations
voluntarily created or assumed by Seller.

9
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




“Tenant’s Fiscal Year” has the meaning set forth in Section 5.5.11(b).
“TI Obligation” means an obligation, if any, of Seller, as landlord under a
Lease, to pay for (including by means of allowances and reimbursements to
tenants) tenant improvements (including not only premises build-out but also
“finish” items such as painting, carpeting and furniture), and if any tenant
improvements are to be constructed by Seller rather than a Tenant, “TI
Obligation” also includes the obligation to construct such tenant improvements.
“Threshold Amount” has the meaning set forth in Section 9.4 hereof.
“Title Commitment” has the meaning set forth in Section 4.1.1 hereof.
“Title Company” means Chicago Title Insurance Company, acting by and through its
National Commercial Services office in Washington, DC.
“Title Policy” has the meaning set forth in Section 8.2.6 hereof.
“Utility Deposits” means, with respect to the Property, all deposits made by
Seller in connection with providing water, sewer, gas, electricity, telephone
and other public utilities to the Property.
“Violation Notice” has the meaning set forth in Section 7.2.4(j).
“Voluntary Lien” means a Lien that is not an Involuntary Lien or a Tenant Lien.


“Work Agreements” means any agreements between Seller and a contractor or other
third party relating to the conduct of Landlord Work.
“WRIT” means Washington Real Estate Investment Trust, a Maryland real estate
investment trust.
II.

SALE AND PURCHASE OF PROPERTY

2.1    Purchase of Property. On the Closing Date, and subject to the terms and
conditions of this Agreement, Seller shall sell, assign, convey, transfer and
deliver to Purchaser, and Purchaser shall purchase and acquire from Seller, all
of Seller’s right, title and interest in and to the Property, free and clear of
Liens and Encumbrances that are not Permitted Exceptions, at the purchase price
provided in Section 2.2 hereof.

10
WRIT MOB – Transaction II

--------------------------------------------------------------------------------






2.2    Purchase Price and Terms of Payment. The purchase price for the Property
(the “Purchase Price”) shall be Three Million Eight Hundred Thirty Five Thousand
Three Hundred Forty Eight Dollars ($3,835,348), and shall consist of and be
payable as follows:
2.2.1    Earnest Money Deposit. Simultaneously with execution and delivery of
this Agreement by the parties, Purchaser shall deliver to Escrow Agent, in Good
Funds, One Million Dollars ($1,000,000), which amount, together with all
interest accrued thereon, is referred to herein as the “Earnest Money Deposit.”
The Earnest Money Deposit shall be non-refundable to Purchaser except as
expressly provided herein. If the Closing occurs, the Earnest Money Deposit
shall be applied to the Purchase Price on the Closing Date.
2.2.2    Balance of Purchase Price. Not later than 1:00 p.m., Washington, D.C.
time on the Closing Date, Purchaser shall deposit with Escrow Agent, in Good
Funds, the balance of the Purchase Price, reduced or increased by such amounts
as are required to take into account any prorations, credits, costs or other
adjustments to be made at Closing under this Agreement. The amount to be paid
under this Section 2.2.2 is referred to in this Agreement as the “Closing
Payment.”
2.3    Assumption of the Contracts. As additional consideration, Purchaser
shall, on and as of the Closing Date, at its sole cost and expense, assume and
agree to pay all sums and perform, fulfill and comply with all other covenants
and obligations which are to be paid, performed and complied with by Seller
under the Assumed Contracts, if any, to the extent such obligations first arise
or accrue on or after the Closing Date.
2.4    Assumption of the Leases. As additional consideration, Purchaser shall,
on and as of the Closing Date, at its sole cost and expense, assume and agree to
perform, fulfill and comply with all covenants and obligations which are to be
performed and complied with by Seller under the Leases, to the extent such
obligations first arise or accrue on or after the Closing Date.
2.5    Assumed Liabilities. Except as expressly set forth herein, Purchaser
shall not assume, in connection with the transactions contemplated hereby, any
other liability or obligation of Seller whatsoever for or in respect of periods
prior to the Closing Date, and Seller shall retain responsibility for all
liabilities and obligations accrued or incurred prior to Closing with respect to
the ownership or operation of the Property.
III.
ESCROW

3.1    Escrow. The parties have established or will establish an escrow
(“Escrow”) with Escrow Agent by depositing with Escrow Agent the Earnest Money
Deposit and having three (3) copies of the Escrow Agreement in the form attached
hereto as Exhibit B duly executed by Seller, Purchaser and Escrow Agent (the
“Escrow Agreement”). The Earnest Money Deposit shall be held by Escrow Agent in
accordance with the terms of the Escrow Agreement. In the event of any conflict
between this Agreement and the Escrow Agreement, the terms of this Agreement
shall

11
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




control. The Escrow shall include both the Escrow Agent’s handling of the
Earnest Money Deposit and Escrow Agent’s handling of any other documents and
deliveries deposited with Escrow Agent at any time up to, and including, the
Closing Date. At Closing Purchaser, Escrow Agent and Seller shall prepare and
execute separate escrow instructions, consistent with this Agreement, confirming
the parties’ understanding with respect to the Escrow Agent’s handling of the
Escrow for matters other than the Earnest Money Deposit (the “Closing
Instructions”).
3.2    Deposit of Funds. Except as otherwise provided in this Agreement, all
funds deposited into the Escrow by Purchaser shall be immediately deposited by
Escrow Agent into an interest bearing account, subject to the control of Escrow
Agent in a bank or savings and loan association, or such other institution
approved by Purchaser and Seller, or such other investment as may be approved by
Purchaser and Seller; provided, however, that such funds must be readily
available as necessary to comply with the terms of this Agreement and the Escrow
Agreement, and for the Escrow to close within the time specified in Section 5.1
of this Agreement. Except as may be otherwise specifically provided herein,
interest on amounts placed by Escrow Agent in any such investments or interest
bearing accounts shall accrue to the benefit of Purchaser, and Purchaser shall
promptly provide to Escrow Agent Purchaser’s Tax Identification Number.
IV.    

TITLE AND PROPERTY CONDITION

4.1    Title to the Real Property.
4.1.1    Acceptance of Title as of the Effective Date. The parties acknowledge
and agree that the Title Company has made available to Purchaser a commitment
for title insurance (the “Title Commitment”) addressing the status of title to
the Property as of a date prior to the Effective Date, including (to the extent
available) copies of Liens and Encumbrances that are indicated as
Property-specific exceptions to title in the Title Commitment. Purchaser has had
the opportunity to review and approve the Title Commitment. The Title Commitment
is identified on Exhibit P. The parties acknowledge and agree that the Purchaser
has received for the Property a survey that complies with the Survey Standards.
The survey, including all revisions required by Purchaser, is identified on
Exhibit Q (such survey is referred to herein as the “Survey”). Purchaser hereby
acknowledges and agrees that, except as set forth in the first sentence of
Section 4.1.2, all of the Liens and Encumbrances shown on the Title Commitment
and the Survey are Permitted Exceptions, and that Seller shall not be obligated
to Cure any of such Liens or Encumbrances. Seller shall not be obligated to Cure
any Liens or Encumbrances arising after the effective date of any Title
Commitment or Survey except as provided in Section 4.1.2 and Section 4.2.3.
4.1.2    Liens Arising After the Effective Date. Seller agrees to Cure, prior to
or at Closing, (i) all Voluntary Liens; and (ii) the Involuntary Liens, if any,
listed on Exhibit S. If Seller or Purchaser becomes aware that an Involuntary
Lien has arisen after the effective date of the Title Commitment, Seller or
Purchaser, as applicable, shall promptly give notice to the other of such
Involuntary Lien. If the cost to Discharge such Involuntary Lien, together with
the cost to Discharge all other Involuntary Liens (excluding Liens caused by
Tenants) of which the Purchaser or Seller has received notice pursuant to this
Section 4.1.2 after the date hereof and prior to Closing (each,

12
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




a “New Lien”), does not exceed $25,000, then Seller shall be obligated to Cure
such New Lien prior to or at Closing, at Seller’s sole cost and expense, and
such New Lien shall not be a Permitted Exception. If the aggregate cost to
Discharge all New Liens exceeds $25,000, then Seller shall have the option but
not the obligation to Cure, at their sole cost and expense, each New Lien for
which the cost to Discharge (together with the cost to Discharge all other New
Liens) exceeds $25,000. Seller shall notify Purchaser of its election with
respect to each New Lien for which the cost to Discharge (together with the cost
to Discharge all other New Liens) exceeds $25,000, within five (5) Business Days
after Seller either sends or receives notice of such New Lien pursuant to the
second sentence of this Section 4.1.2. If Seller does not make such election in
writing within such five (5) Business Days, Seller shall be deemed to have
elected not to Cure such New Lien. If Seller has elected to not Cure a New Lien
for which the cost to Discharge (together with the cost to Discharge all other
New Liens) exceeds $25,000, Purchaser shall be entitled to terminate this
Agreement by written notice to Seller, in which case the Earnest Money Deposit
shall be returned to Purchaser, this Agreement shall terminate and neither party
shall have any obligation to the other party hereunder except for obligations
that expressly survive termination of this Agreement. If Seller fails to Cure a
New Lien by Closing that Seller was obligated to Cure or elected to Cure
pursuant to this Section 4.1.2, Seller shall be in default under this Agreement
and Purchaser shall have all rights under Section 9.2 hereof, provided however,
Purchaser may elect to proceed to Closing and Purchaser shall receive a credit
equal to the aggregate cost to Discharge all New Liens that Seller was obligated
to or elected to Cure, but failed to Cure at or before Closing. Any New Liens
for which Purchaser receives a credit at Closing pursuant to the preceding
sentence shall be Permitted Exceptions.
4.1.3    Encumbrances Arising After the Effective Date. Seller agrees not to
create or subject the Property to any Encumbrance after the Effective Date
(other than Encumbrances that are Cured at or prior to Closing), without the
prior written consent of Purchaser. Any New Encumbrance that Seller creates or
subjects the Property to after the Effective Date and prior to Closing is
referred to herein as a “Seller-Created Encumbrance”). Seller-Created
Encumbrances are not Permitted Exceptions. If after the Effective Date either
Seller or Purchaser first becomes aware of an Encumbrance (other than a
Seller-Created Encumbrance) that was not disclosed by the Title Commitment or
revisions thereof prior to the Effective Date (a “New Encumbrance”), Purchaser
or Seller, as applicable, shall promptly give notice to the other of such New
Encumbrance. If Purchaser objects to such New Encumbrance, Purchaser shall give
notice to Seller of its objection within ten (10) Business Days after
discovering such New Encumbrance or receiving notice of such New Encumbrance
pursuant to the preceding sentence. If Purchaser does not timely object to it,
such New Encumbrance shall be a Permitted Exception. If Purchaser timely objects
to such New Encumbrance, Seller shall give notice to Purchaser, within ten (10)
days of Purchaser’s objection notice (the “Seller Response Period”), as to
whether Seller agrees to attempt to Cure such New Encumbrance. If Seller elects
in writing to attempt to Cure a New Encumbrance to which Purchaser timely
objects pursuant to this Section 4.1.3, Seller shall use commercially reasonable
efforts to Cure such New Encumbrance at or before Closing (provided however, the
Closing may be extended for such reasonable time as may be necessary to Cure
such New Encumbrance, not to exceed an additional sixty (60) days), and such New
Encumbrance shall not be a Permitted Exception. If Seller declines to attempt to
Cure such New Encumbrance or fails to respond to Purchaser’s notice of the same
within the Seller Response Period, then Purchaser shall be entitled to terminate
this Agreement by written notice to Seller given not more than five (5) days
after expiration of the Seller

13
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




Response Period. If Purchaser does not terminate this Agreement by written
notice to Seller within such five (5) day period, then Purchaser shall be deemed
to have elected to proceed with Closing, Purchaser shall not have any right to
terminate this Agreement on account of such New Encumbrance, and such New
Encumbrance shall be a Permitted Exception. If Seller fails to Cure all
Seller-Created Encumbrances prior to or at Closing, then Purchaser shall have
the remedies, if any, set forth in Article 9 as a result of such failure. If
Purchaser terminates this Agreement pursuant to this Section 4.1.3, the Earnest
Money Deposit shall be returned to Purchaser, this Agreement shall terminate and
neither party shall have any obligation to the other party hereunder except for
obligations that expressly survive termination of this Agreement.
4.2    Inspection.
4.2.1    Prior to the date hereof, Seller made available to Purchaser certain
information, documents, agreements and reports in Seller’s possession or control
relating to the Property (collectively, the “Due Diligence Materials”) without
representation or warranty of any kind or nature, whether express or implied,
except as provided in this Agreement. The parties acknowledge that Purchaser has
had the opportunity to review and inspect the Due Diligence Materials and the
Property itself prior to the date hereof. By executing this Agreement, Purchaser
acknowledges that it has completed its inspections and studies of the Property
and it has no remaining rights to object to any due diligence matters, and is
agreeing to proceed in accordance with the terms hereof (including without
limitation, the terms of Section 4.3 below). Notwithstanding such prior
inspections, Seller shall cooperate and provide Purchaser with reasonable and
continuing access to the Real Property included in the Property upon
commercially reasonable Notice to Seller for the purpose of Purchaser’s
inspections, investigations, appraisals, tenant interviews, engineering studies,
soil test, environmental studies and underwriting analyses (provided, however,
that Purchaser shall not perform any invasive testing of any Real Property
without Seller’s prior written consent in each instance, which may be granted or
withheld in Seller’s sole and absolute discretion, provided, Seller shall not
unreasonably withhold its consent to invasive testing that is recommended by
preliminary inspection reports). Neither Purchaser nor any of its employees,
agents or representatives shall contact or otherwise discuss this transaction
and /or the operation of the Property with any on-site employees of the Property
without Seller’s consent; provided, however, that Purchaser may meet with any
Property’s asset manager upon commercially reasonable Notice to Seller but, if
required by Seller, only in the presence of a Seller representative. Seller
shall have the right to have a representative of Seller present during all
inspections, examinations or interviews concerning Seller’s Real Property by
Purchaser.
4.2.2    Prior to any entry by Purchaser or any of Purchaser’s designees onto
the Property, Purchaser shall: (i) if Purchaser does not then have such a policy
in force, procure a policy of commercial general liability insurance, issued by
an insurer reasonably satisfactory to Seller, covering all of Purchaser’s
activities at the Property, with a single limit of liability (per occurrence and
aggregate) of not less than $2,000,000.00; and (ii) deliver to Seller a
Certificate of Insurance, evidencing that such insurance is in force and effect,
and evidencing that Seller has been named as an additional insured thereunder
with respect to any of Purchaser’s activities. Such insurance shall be written
on an “occurrence” basis, and shall be maintained in force until the earlier of
(x) the termination of this Agreement and the conclusion of all of Purchaser’s
inspections, or (y) the Closing Date.

14
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




4.2.3    Purchaser, at all times, will conduct all inspections and reviews in
compliance with all Legal Requirements, and in a manner so as to not cause
damage, loss, cost or expense to Seller, any Property or Tenants of the
Property, and without unreasonably interfering with or disturbing any Tenants or
employees at the Property. Prior to Closing, the results of or any other
information acquired pursuant to Purchaser’s inspections shall be subject to the
terms and conditions of Section 12.16 below. Purchaser will promptly restore any
damage to the Property caused by Purchaser’s inspection to its condition
immediately preceding such inspections and examinations and will keep the
Property free and clear of any mechanic’s liens or materialmen’s liens in
connection with such inspections and examinations.
4.2.4    Purchaser shall notify Seller in writing on or before September 30,
2013 as to which of the Contracts, if any, Purchaser desires to have assigned to
Purchaser at Closing. The Contracts that Purchaser elects to assume in such
notice (other than any Contracts that are not assignable), together with the
Contracts designated as “Miscellaneous Agreements” on Exhibit C, are referred to
in this Agreement as the “Assumed Contracts.” Except for Multi-Property
Contracts, each of the Assumed Contracts (if any) shall be included in the
Assignment of Contracts described in Section 5.2.4. Notwithstanding the
immediately preceding sentence, any fee charged by a service provider to
transfer an Assumed Contract shall be borne by Seller. Seller shall terminate
any Contracts that are not Assumed Contracts, effective as of the Closing Date,
and any costs or fees charged by the service provider in connection with such
termination shall be borne by Seller; provided, however, if a Contract that is
not an Assumed Contract provides for a termination that does not end prior to
the Closing Date, then, provided that Seller has delivered notice terminating
such Contract on or before October 15, 2013, such Contract shall be an Assumed
Contract. Seller shall have no obligation to assign or terminate any Service
Contract that is not assignable or terminable by its terms. Purchaser shall
assume all of the Assumed Contracts on the Closing Date. Purchaser acknowledges
and agrees that the Multi-Property Contracts, if any, will be assigned only in
part, with the portion of each Multi-Property Contract that does not relate to
the Property being retained by Seller. Each Multi-Property Contract shall be
omitted from the Assignment of Contracts and the foregoing partial assignment
with respect to such Multi-Property Contract shall be evidenced by one or more
separate assignment documents in the form required by the other party to such
Multi-Property Contract and reasonably satisfactory to the parties. For purposes
of this Agreement, “Multi-Property Contract” means an Assumed Contract pursuant
to which services are rendered to one or more properties that are not the
Property. Contracts pursuant to which services are rendered to one or more
properties that are not the Property are designated as such on Exhibit C.
Notwithstanding anything to the contrary, if Seller has engaged a manager to
manage the Property, Seller shall cause such management agreement to be
terminated at or prior to Closing.
4.2.5    The cost of the inspections and tests undertaken pursuant to this
Section 4.2 shall be borne solely by Purchaser.
4.2.6    Purchaser covenants and agrees that, until the Closing Date, all
information and materials disclosed and/or delivered to it by Seller, or
Seller’s agents, employees and representatives (including without limitation,
the Due Diligence Materials), are confidential and proprietary information, and
that Purchaser shall hold the same in accordance with the terms and conditions
of Section 12.16 below. Purchaser also agrees that, in the event the
transactions contemplated in this Agreement are not consummated as provided
herein, Purchaser shall promptly

15
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




return to Seller or destroy (and confirm in a notice to Seller that Purchaser
has returned or destroyed) all such information and documentation, and all
copies thereof.
4.2.7    Except as expressly provided herein, Seller makes no representations or
warranties as to the truth, accuracy or completeness of any materials, data or
other information, if any, supplied to Purchaser in connection with Purchaser’s
inspection of the Property (e.g., that such materials are complete, accurate or
the final version thereof, or that all such materials are in Seller’s
possession). Except for Purchaser’s reliance on any representation and
warranties expressly provided herein, it is the parties’ express understanding
and agreement that any such materials are to be provided only for Purchaser’s
convenience in making its own examination and determination as to whether it
wishes to purchase the Property, and, in doing so, Purchaser shall rely
exclusively on its own independent investigation and evaluation of every aspect
of the Property and not on any materials supplied by Seller. Except for
Purchaser’s reliance on any representation and warranties expressly provided
herein with respect to any such materials, Purchaser expressly disclaims any
intent to rely on any such materials provided to it by Seller in connection with
its inspection and agrees that it shall rely solely on its own independently
developed or verified information.
4.2.8    The obligations of Purchaser under this Section 4.2 shall survive
Closing or the termination of this Agreement indefinitely.
4.3    Condition of the Property. THE FOLLOWING PROVISIONS IN THIS SECTION 4.3
ARE SUBJECT TO THE EXPRESS REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS,
AND OTHER PROVISIONS OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 7.2) AND THE CLOSING
DOCUMENTS:
(a)    BY ENTERING INTO THIS AGREEMENT, PURCHASER REPRESENTS AND WARRANTS THAT
IT HAS PERFORMED (AND PURCHASER REPRESENTS AND WARRANTS TO SELLER THAT PURCHASER
IS CAPABLE OF PERFORMING) AN INDEPENDENT INVESTIGATION, ANALYSIS AND EVALUATION
OF THE PROPERTY. PRIOR TO THE EFFECTIVE DATE, PURCHASER HAS DETERMINED, SUBJECT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THAT THE PROPERTY IS ACCEPTABLE
TO PURCHASER. PRIOR TO THE EFFECTIVE DATE, PURCHASER HAS CONDUCTED ITS OWN
THOROUGH AND INDEPENDENT INSPECTION, INVESTIGATION, ANALYSIS AND EVALUATION OF
ALL INSTRUMENTS, RECORDS AND DOCUMENTS WHICH PURCHASER DETERMINED TO BE
APPROPRIATE OR ADVISABLE TO REVIEW IN CONNECTION WITH PURCHASER’S ACQUISITION OF
THE PROPERTY AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
(b)    PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT PURCHASER HAS SUBSTANTIAL
EXPERIENCE WITH REAL PROPERTY AND ITS OPERATIONS, AND THAT PURCHASER WILL
ACQUIRE THE PROPERTY IN “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION, AND SOLELY
IN RELIANCE ON PURCHASER’S OWN INSPECTION AND EXAMINATION AND THE SELLER’S
REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED HEREIN.

16
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




(c)    EXCEPT AS TO THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
THIS AGREEMENT AND THE CLOSING DOCUMENTS, IT IS EXPRESSLY UNDERSTOOD AND AGREED
THAT SELLER MAKES NO REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND,
NATURE OR SORT, EXPRESS OR IMPLIED, WITH RESPECT TO THE PHYSICAL CONDITION,
PAST, PRESENT OR FUTURE OPERATION AND/OR PERFORMANCE, OR VALUE, OF THE PROPERTY
AND THAT SELLER CONVEYS THE PROPERTY TO PURCHASER “AS IS AND WHERE IS, WITH ALL
FAULTS,” AND PURCHASER ACKNOWLEDGES THAT SELLER MAKES NO REPRESENTATIONS,
GUARANTIES OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE QUALITY,
CHARACTER, EXTENT, PERFORMANCE, CONDITION OR SUITABILITY OF THE PROPERTY FOR ANY
PURPOSE.
(d)    INTENTIONALLY DELETED.
(e)    PURCHASER ALSO ACKNOWLEDGES AND AGREES THAT, ALTHOUGH SELLER HAS PROVIDED
THE DUE DILIGENCE MATERIALS TO PURCHASER, SELLER HAS NOT VERIFIED THE ACCURACY
THEREOF AND SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE MATTERS
SET FORTH THEREIN EXCEPT AS MAY BE EXPRESSLY SET FORTH HEREIN. WITHOUT LIMITING
THE FOREGOING, SELLER MAKES NO REPRESENTATION OR WARRANTY REGARDING THE
COMPLETENESS OR ACCURACY, AS OF ANY DATE, OF THE TITLE COMMITMENT, THE SURVEY OR
THE ENVIRONMENTAL REPORTS, PURCHASER HEREBY ACKNOWLEDGING AND ASSUMING THE RISK
OF ANY ERRORS OR OMISSIONS IN THE TITLE COMMITMENT, THE SURVEY OR THE
ENVIRONMENTAL REPORTS, ALL OF WHICH HAVE BEEN ORDERED BY SELLER AND DELIVERED TO
THE PURCHASER SOLELY AS A CONVENIENCE TO THE PURCHASER. PURCHASER ACKNOWLEDGES
THAT NONE OF THE PARTIES WHO PREPARED THE SURVEY, THE TITLE COMMITMENT OR THE
ENVIRONMENTAL REPORTS IS AFFILIATED WITH SELLER.
(f)    FURTHERMORE, EXCEPT AS TO THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY
SET FORTH IN THIS AGREEMENT AND THE CLOSING DOCUMENTS, PURCHASER ACKNOWLEDGES
THAT SELLER DOES NOT MAKE NOR HAS SELLER MADE ANY REPRESENTATIONS OR WARRANTIES
IN CONNECTION WITH THE PRESENCE OR INTEGRATION OF HAZARDOUS MATERIALS UPON OR
WITHIN THE REAL PROPERTY. IN THAT REGARD, PURCHASER HAS, PRIOR TO THE EFFECTIVE
DATE, CONDUCTED ITS OWN INVESTIGATIONS TO DETERMINE IF THE REAL PROPERTY
CONTAINS ANY HAZARDOUS MATERIALS OR TOXIC WASTE, MATERIALS, DISCHARGE, DUMPING
OR CONTAMINATION, WHETHER SOIL, GROUNDWATER OR OTHERWISE, WHICH VIOLATES ANY
FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL LAW, REGULATION OR ORDER OR REQUIRES
REPORTING TO ANY GOVERNMENTAL AUTHORITY.

17
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




EXCEPT AS TO THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE CLOSING DOCUMENTS, PURCHASER, FOR ITSELF AND ITS OWNERS,
SUCCESSORS AND ASSIGNS, HEREBY RELEASES AND FOREVER DISCHARGES SELLER, AND
SELLER’S PAST, PRESENT AND FUTURE MEMBERS, PARTNERS, AFFILIATES, EMPLOYEES,
AGENTS, ATTORNEYS, ASSIGNS, AND SUCCESSORS-IN-INTEREST, FROM ALL PAST, PRESENT
AND FUTURE CLAIMS, DEMANDS, OBLIGATIONS, LOSSES AND CAUSES OF ACTION OF ANY
NATURE WHATSOEVER, WHETHER NOW KNOWN OR UNKNOWN, DIRECT OR INDIRECT, FORESEEN OR
UNFORESEEN, SUSPECTED OR UNSUSPECTED, WHICH ARE BASED UPON OR ARISE OUT OF OR IN
CONNECTION WITH THE CONDITION OF THE PROPERTY AND, WITH RESPECT TO THE PRESENCE
OF ANY HAZARDOUS MATERIALS, ANY ENVIRONMENTAL DAMAGES OR ENVIRONMENTAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATIONS, THE PHYSICAL, STRUCTURAL,
GEOLOGICAL, MECHANICAL AND ENVIRONMENTAL (SURFACE AND SUBSURFACE) CONDITION OF
THE REAL PROPERTY (INCLUDING THE IMPROVEMENTS THEREON) OR ANY LAW OR REGULATION
RELATING TO HAZARDOUS MATERIALS. WITHOUT LIMITING THE FOREGOING, THIS RELEASE
SPECIFICALLY APPLIES TO ALL LOSSES AND CLAIMS ARISING UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, THE
SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986, (42 U.S.C. SECTIONS 9601
ET SEQ.), THE RESOURCES CONSERVATION AND RECOVERY ACT OF 1976, (42 U.S.C.
SECTIONS 6901 ET SEQ.), THE CLEAN WATER ACT, (33 U.S.C. SECTIONS 466 ET SEQ.),
THE SAFE DRINKING WATER ACT, (14 U.S.C. SECTION 1401-1450), THE HAZARDOUS
MATERIALS TRANSPORTATION ACT, (49 U.S.C. SECTIONS 1801 ET SEQ.), THE TOXIC
SUBSTANCE CONTROL ACT, (15 U.S.C. SECTIONS 2601-2629), AND ANY OTHER FEDERAL,
STATE OR LOCAL LAW OF SIMILAR EFFECT, AS WELL AS ANY AND ALL COMMON LAW CLAIMS.
BY INITIALING THIS CLAUSE BELOW, PURCHASER ACKNOWLEDGES THAT THIS SECTION HAS
BEEN READ AND FULLY UNDERSTOOD, AND THAT PURCHASER HAS HAD THE CHANCE TO ASK
QUESTIONS OF ITS COUNSEL ABOUT ITS MEANING AND SIGNIFICANCE.
_______________________
PURCHASER’S INITIALS
(g)    “Environmental Damages” means all claims, judgments, damages, losses,
penalties, fines, liabilities (including strict liability), encumbrances, liens,
costs, and expenses of investigation and defense of any claim, whether or not
such claim is ultimately defeated, and of any good faith settlement of judgment,
of whatever kind or nature, contingent or otherwise matured or unmatured,
foreseeable or unforeseeable, including without limitation reasonable attorneys’
fees and disbursements and consultants’ fees, any of which are incurred at any
time as a result of the existence of Hazardous Materials upon, about or beneath
the Real Property or migrating to or from the Real Property, or the existence of
a

18
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




violation of Environmental Requirements pertaining to the Real Property,
regardless of whether the existence of such Hazardous Materials or the violation
of Environmental Requirements arose prior to the present ownership or operation
of the Real Property.
(h)    “Environmental Requirements” means all applicable present and future
statutes, regulations, rules, ordinances, codes, licenses, permits, orders,
approvals, plans, authorizations, concessions, franchises, and similar items, of
all governmental agencies, departments, commissions, boards, bureaus, or
instrumentalities of the United States, states and political subdivisions
thereof and all applicable judicial, administrative, and regulatory decrees,
judgments, and orders relating to Hazardous Materials.
(i)    “Hazardous Materials” means any substance (i) the presence of which
requires investigation or remediation under any federal, state or local statute,
regulation, ordinance or policy; or (ii) which is defined as a “hazardous waste”
or “hazardous substance” under any federal, state or local statute, regulation
or ordinance, including without limitation the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. Section 9601 et seq.) and
the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) and
amendments thereto and regulations promulgated thereunder; or (iii) which is
toxic, explosive, corrosive, infectious or otherwise hazardous or is regulated
by any federal, state or local governmental authority; or (iv) without
limitation which contains polychlorinated biphenyls (PCBs), asbestos or urea
formaldehyde.
The provisions of this Section 4.3 shall survive Closing indefinitely.
V.    

CLOSING

5.1    Closing Date. The “Closing Date” for purposes of this Agreement shall be
November 12, 2013, or such earlier date as may be agreed upon, in writing, by
Seller and Purchaser; subject, however, to Seller’s and Purchaser’s rights to
extend the Closing Date as set forth in herein.
5.2    Action Prior to the Closing Date by Seller. Seller agrees that on or
before 1:00 p.m. on the Closing Date, Seller will deposit with Escrow Agent the
following items and instruments (executed and acknowledged, if appropriate):
5.2.1    A special warranty deed in the form attached hereto as Exhibit F,
properly executed and acknowledged by Seller before a Notary Public in the
manner provided under the laws of the Commonwealth of Virginia (the “Deed”);

19
WRIT MOB – Transaction II

--------------------------------------------------------------------------------






5.2.2    Two (2) duplicate originals of a Bill of Sale, in the form and content
attached hereto as Exhibit G, prepared and executed by Seller (“Bill of Sale”);
5.2.3    Two (2) duplicate originals of an Assignment of Intangible Property, in
the form and content attached hereto as Exhibit H, prepared and executed by
Seller (“Assignment of Intangibles”);
5.2.4    If there are any Assumed Contracts, two (2) duplicate originals of an
Assignment and Assumption of Contracts, in the form and content attached hereto
as Exhibit I, prepared and executed by Seller (“Assignment of Contracts”);
5.2.5    Two (2) duplicate originals of an Assignment and Assumption of Leases,
in the form and content attached hereto as Exhibit J, prepared and executed by
Seller (the “Assignment of Leases”) and two (2) duplicate originals of an
Assignment and Assumption of WRIT’s interest as tenant under the Ground Lease
(the “Ground Lease Assignment”) in form reasonably satisfactory to Purchaser and
Seller, executed by WRIT;
5.2.6    A non-foreign affidavit signed by Seller, in the form attached hereto
as Exhibit K (“Non-Foreign Affidavits”) any state tax withholding affidavits as
applicable, and an IRS Form 1099;
5.2.7    All transfer tax and other tax returns and reporting forms, if any,
which Seller is required by law to execute and acknowledge and to deliver,
either individually or together with Purchaser, to any governmental authority as
a result of the sale, if and to the extent the same are available as of the
Closing Date;
5.2.8    Three (3) duplicate originals of an owner’s affidavit, in the form
attached hereto as Exhibit N, prepared and executed by Seller (“Owner’s
Affidavit”);
5.2.9    All of the plans (including “as built” plans), drawings, blueprints and
specifications relating to the Property where available, which are in Seller’s
possession or control, other than any plans, drawings, blueprints or
specifications that constitute Excluded Documents;
5.2.10    All written guaranties or warranties in possession or control of each
Seller, if any, of manufacturers, suppliers and contractors in effect on the
Closing Date;
5.2.11    All keys to the Property in the possession or control of Seller (which
will be available at the Property);
5.2.12    A closing statement prepared by the Escrow Agent, reasonably approved
by Seller and Purchaser and executed by Seller setting forth, among other
things, all prorations, credits, costs or other adjustments to be made at
Closing under this Agreement with respect to the Property (the “Closing
Statement”);
5.2.13    All other documents consistent with the express provisions of this
Agreement and reasonably required by the Title Company (including without
limitation, evidence reasonably

20
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




satisfactory to the Title Company that all necessary authorizations of the
transaction contemplated hereby have been obtained by Seller) in order to
consummate the Closing as required hereunder, each in form and substance
reasonably acceptable to Seller (for the avoidance of doubt, this Section 5.2.13
shall not require Seller to Cure (or agree to Cure) any title matters that
Seller is not otherwise expressly obligated to Cure at or prior to Closing
hereunder, or to undertake any indemnification obligations not otherwise
expressly required by this Agreement);
5.2.14    Reserved.
5.2.15    To the extent not previously delivered to Purchaser, originals (or
copies, if originals are not available) of the Due Diligence Materials relating
to Seller’s Property (including, to the extent available, originals of all
Leases, Assumed Contracts, and Permits and copies of all Tenant correspondence
and billing files and records, if any, relating to Seller’s Property), which Due
Diligence Materials may be made available at the Property (provided that in lieu
of such delivery Purchaser agrees to accept delivery of the items set forth in
this Section 5.2.15 at the Property within five (5) days after the Closing
Date);
5.2.16    Schedules updating the information contained in Exhibits D-1, D-2,
D-3, D-4 and D-5 current to a date not more than three (3) Business Days prior
to the Closing Date;
5.2.17    Such other instruments or documents as are expressly required by this
Agreement to be delivered by Seller at Closing or may be reasonably necessary to
effect or carry out the covenants and obligations to be performed by Seller
pursuant to this Agreement.
5.3    Action Prior to the Closing Date by Purchaser. Subject to Section 5.1.1,
Purchaser agrees that on or before 1:00 p.m. on the Closing Date, Purchaser will
deposit with Escrow Agent the Closing Payment and, in addition, the following
items and instruments (executed and acknowledged, if appropriate):
5.3.1    To the extent that applicable law requires that the Deed, transfer tax
or other tax forms, or recording forms be executed by the grantee, such
instruments, executed by Purchaser and acknowledged in the presence of a Notary
Public in accordance with the laws of the state in which the applicable Property
is located;
5.3.2    Two (2) fully executed duplicate originals of the applicable Assignment
of Contracts, if applicable, executed by Purchaser;
5.3.3    Two (2) fully executed duplicate originals of the applicable Assignment
of Leases, executed by Purchaser; and Two (2) fully executed duplicate originals
of the Ground Lease Assignment, executed by Purchaser’s designee;
5.3.4    An executed counterpart of the Closing Statement;
5.3.5    Such other instruments or documents as are expressly required by this
Agreement to be delivered by Purchaser at Closing or as may be reasonably
necessary to effect or carry out the covenants and obligations to be performed
by Purchaser pursuant to this Agreement; and

21
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




5.3.6    All affidavits, gap indemnity agreements and other documents consistent
with the express provisions of this Agreement and reasonably required by the
Title Company (including without limitation, evidence reasonably satisfactory to
the Title Company that all necessary authorizations of the transaction
contemplated hereby have been obtained by the Purchaser), each in form and
substance reasonably acceptable to the Purchaser.
5.4    Recording of Deed. Subject to Section 8.3 below, Escrow Agent will cause
the Deed to be dated as of the Closing Date and recorded in the Official
Records, and all other Closing Documents deposited with Escrow Agent to be dated
as of the Closing Date, when (but in no event after the Closing Date) Escrow
Agent holds for the account of Seller and Purchaser all items and funds (if any)
to be delivered to Seller and Purchaser through the Escrow, after payment of
costs, expenses, disbursements and prorations chargeable to Seller or Purchaser
pursuant to the provisions of this Agreement.
5.5    Prorations.
5.5.1    Taxes. At or prior to Closing Sellers shall pay all amounts due and
owing for the Property as of the Closing Date with respect to real estate and
personal property general and special taxes and assessments. All non-delinquent
real estate and personal property general and special taxes and assessments for
the Property for the current assessment year of the applicable taxing authority
in which the Closing Date occurs shall be prorated as of the Closing Date. If
the exact amount of taxes is not known at Closing, the proration will be based
on an amount equal to 105% of the prior assessment year’s taxes and shall be
adjusted once actual figures become available after Closing, as part of the
Final Closing Adjustment. It is understood that any supplemental property tax
bill issued as a result of the sale of the Property pursuant to the provisions
of this Agreement shall be borne by Purchaser, provided however, Seller shall be
responsible for any roll-back taxes, if applicable. Notwithstanding anything to
the contrary in this Agreement, (i) Seller shall retain all right, title and
interest in and to any and all property tax (both real property and personal
property) refunds and claims for refunds with respect to the Property for any
period prior to the Closing Date, and (ii) Seller is responsible for all taxes
due and payable for the Property prior to the Closing Date. Seller shall have
the right to continue and control any contest of any taxes or assessments for
the Property due and payable during all tax years prior to the tax year in which
Closing occurs. If Seller has appealed or contested any real property tax
assessment which affects taxes for the year of Closing and/or thereafter, Seller
shall notify Purchaser of same and at Closing, Seller shall assign such appeal
or contest to Purchaser and Purchaser shall have the right to prosecute the
same. If Purchaser receives any refund which is applicable to periods prior to
the year in which Closing occurs, Purchaser shall promptly pay such portion (net
of any tax consultants’ fees) to Seller, unless such amounts are payable to any
Tenant pursuant to any Leases assigned to Purchaser at Closing. Purchaser shall
have the right to control any contest of any taxes or assessments for the
Property due and payable during the current tax year in which Closing occurs, if
any, and all tax years thereafter. Seller and Purchaser shall each reasonably
cooperate with the other in connection with such contests. Seller shall be
responsible for all sales, use and other transfer taxes imposed in connection
with the sale and transfer of the Personal Property and the Intangible Property.
5.5.2    Utility Service. To the extent commercially reasonable and practicable,
Seller and Purchaser shall obtain billings and meter readings as of the Business
Day preceding the Closing

22
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




Date to aid in the proration of charges for gas, electricity and other utility
services which are not the direct responsibility of Tenants. If such billings or
meter readings as of the Business Day preceding the Closing Date are obtained,
adjustments for any costs, expenses, charges or fees shown thereon shall be made
in accordance with such billings or meter readings. If such billings or meter
readings as of the Business Day preceding the Closing Date are not available for
a utility service, the charges therefor shall be adjusted at the Closing on the
basis of the per diem charges for the most recent prior period for which bills
were issued and shall be further adjusted at the Final Closing Adjustment on the
basis of the actual bills for the period in which the Closing takes place.
Seller shall receive a credit at Closing for the Utility Deposits, if any, that
are transferred or made available to Purchaser and that are held by applicable
utility companies for the account of Seller in respect of services provided to
the Property. Purchaser shall arrange for placing all utility services and bills
in its own name as of the Closing Date.
5.5.3    Reserved.
5.5.4    Accounts Payable and Operating Expenses. All operating expenses shall
be prorated between Seller and Purchaser as of the Closing Date on an accrual
basis, based on the actual number of days in the month during which the Closing
Date occurs for monthly expenses, and based on a 365 day year for annual
expenses. Seller shall be responsible for all operating expenses attributable to
the period before the Closing Date and Purchaser shall be responsible for all
operating expenses attributable to the period on and after the Closing Date.
5.5.5    Miscellaneous Permits and Taxes. Except as covered by the terms of
Section 5.5.1 above, all water and sewer charges and taxes (other than ad
valorem property taxes) shall be prorated as of the Closing Date. Seller will be
credited for that portion of taxes and fees paid by Seller allocable to the
period after the Closing Date.
5.5.6    Assumed Contracts. All payments made or to be made under Assumed
Contracts, if any, (to the extent such payments accrued or will accrue over a
period that straddles the Closing Date), and all receipts actually received
under Assumed Contracts, as applicable, shall be prorated between Purchaser and
Seller as of the Closing Date. Purchaser shall receive a credit for all accrued
and unpaid amounts thereunder and Seller shall receive a credit for all
prepayments and refundable deposits thereunder that are expressly assigned to
Purchaser and acknowledged by the contractor in writing.
5.5.7    Leasing Commissions, Tenant Improvements and Rental Abatements.
(a)    Reserved.
(b)    Purchaser shall pay for (and shall not receive a credit at Closing for)
(i) Lease Expenses due in connection with a Lease or a Lease modification,
extension or renewal that is executed on or after the Effective Date with
Purchaser’s prior written approval, and (ii) Lease Expenses that become due with
respect to the exercise by a Tenant on or after the Effective Date of an
extension, expansion or renewal option to which such Tenant was entitled under
the terms of its Lease as of the Effective Date.

23
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




(c)    Effective as of the Closing Date, Purchaser shall honor and assume all
covenants and obligations to be performed by Seller as landlord under the Leases
first arising on or after the Closing Date, including any Lease Expenses.
Purchaser shall reimburse Seller at Closing for any payments made prior to
Closing by Seller toward Lease Expenses that Purchaser is obligated to pay under
this Section 5.5.7.
5.5.8    Other Income. All income (if any) that is not specifically addressed in
this Section 5.5 and derived by Seller from the Property, to the extent such
income accrues before the Closing Date, shall be paid to Seller. All income not
specifically addressed in this Section 5.5 and derived by Seller from the
Property accruing or relating to the period on and after the Closing Date shall
be paid to Purchaser.
5.5.9    Other Expenses. All expenses and obligations (if any) that are not
otherwise specified in this Section 5.5, incurred in the ownership or operation
of the Property and constituting an assumed liability or arising under any
agreement or other matter included in the Property to be conveyed hereunder
shall be prorated between Seller and Purchaser as of the Closing Date.
5.5.10    Rent. Rent shall be prorated at the Closing in accordance with the
following provisions:
(a)    Basic Rent. Subject to Section 5.5.10(c), Basic Rent shall be prorated
between Seller and Purchaser as of the Closing Date based on the actual number
of days in the month during which the Closing Date occurs. Seller shall be
entitled to all Basic Rent which accrues before the Closing Date and Purchaser
shall be entitled to all Basic Rent which accrues on and after the Closing Date.
(b)    Additional Rent. Subject to Section 5.5.10(c), monthly or other payments
made by Tenants in advance based upon projected or estimated Additional Rent (if
any) shall be prorated between Seller and Purchaser as of the Closing Date based
on the actual Additional Rent collected as of the Closing and the actual number
of days in the monthly or other period for which the advance payment is made.
Such proration shall be made separately for each Tenant, if any, that is
obligated to pay Additional Rent on the basis of the fiscal year set forth in
the Tenant’s Lease for the determination and payment of Additional Rent. Each
payment of Additional Rent that is prorated pursuant to this Section 5.5.10(b),
and the applicable Tenant’s payments of Additional Rent made prior to or after
such prorated payment for the same calendar year or other fiscal period during
which a year-end reconciliation of Additional Rent is required by the applicable
Lease, shall be adjusted as part of the Final Closing Adjustment as provided
below in Section 5.5.11.
(c)    Delinquent Rent. Delinquent Rent (including delinquent Additional Rent)
shall not be prorated at Closing and shall be paid by Purchaser to Seller if, as
and when actually collected by Purchaser after the Closing, it being understood
and agreed that Purchaser shall use commercially reasonable efforts to collect
Delinquent Rent on behalf of Seller. Rents received by Purchaser after Closing,
but prior to the next month’s Rent payment date from Tenants who have not
previously paid their Rent for the month of Closing, shall be applied to the
Rent due for the month of

24
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




Closing and shall be prorated between Purchaser and Seller as if such Rent were
received prior to the Closing Date. Purchaser and Seller hereby agree that (a)
Seller and its agents may not initiate litigation to collect Delinquent Rent
without the Purchaser’s prior written consent; and (b) if Purchaser does not
consent in writing to Seller’s commencing litigation to collect Delinquent Rent
against a Tenant within five (5) Business Days after the date on which such
Seller gave Purchaser written notice requesting Purchaser’s consent to such
litigation, Purchaser shall make a cash payment to Seller, not later than ten
(10) Business Days after such written request by Seller, in an amount equal to
seventy-five percent (75%) of the amount of the applicable Tenant’s receivables
that are delinquent for thirty (30) days or less (and upon receipt of such
payment such Seller shall be deemed to have waived any right to commence
litigation against the applicable Tenant for its Delinquent Rent). Seller may
not commence litigation that would terminate a Tenant’s Lease or affect a
Tenant’s right to occupy the premises leased under its Lease. Rent collected by
Purchaser after the Closing Date shall be applied first to Rent currently due,
then Delinquent Rent due Purchaser, and then Delinquent Rent due Seller, if any.
Unpaid and Delinquent Rent collected by Seller or Purchaser after the date of
Closing shall be delivered as follows: (i) if Seller collects any unpaid or
Delinquent Rent for the Property, Seller shall, within fifteen (15) days after
the receipt thereof, deliver to Purchaser any such rent which Purchaser is
entitled to hereunder relating to the date of Closing and any period thereafter,
and (ii) if Purchaser collects any unpaid or delinquent rent from the Property,
Purchaser shall, within fifteen (15) days after the receipt thereof, deliver to
Seller any such rent which Seller is entitled to hereunder relating to the
period prior to the date of Closing.
5.5.11    Final Closing Adjustment. No later than May 31 of the calendar year
following the calendar year in which the Closing occurs, the Sellers and
Purchaser shall make a final adjustment to the prorations made pursuant to this
Section 5 (the “Final Closing Adjustment”). The Final Closing Adjustment shall
be made in the following manner:
(a)    General. All adjustments or prorations which could not be determined at
the Closing because of the lack of actual statements, bills or invoices for the
current period, the year-end reconciliation of Additional Rent, or any other
reason, shall be made as a part of the Final Closing Adjustment. Any net
adjustment in favor of Purchaser shall be paid in cash by Seller to Purchaser no
later than thirty (30) days after the Final Closing Adjustment. Any net
adjustment in favor of Seller shall be paid in cash by Purchaser to Seller no
later than thirty (30) days after the Final Closing Adjustment. Without limiting
the foregoing, the parties shall correct any manifest error in the prorations
and adjustments made at Closing promptly after such error is discovered.
(b)    Additional Rent Adjustment. If any Tenants pay Additional Rent, promptly
after Purchaser completes the reconciliation of Additional Rent under each
Tenant’s Lease for the calendar year in which the Closing Date occurred (the
“Tenant’s Fiscal Year”), Seller and Purchaser shall adjust the Closing Date
proration of Additional Rent pursuant to Section 5.5.10(b) above, as follows:

25
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




(i)    The parties shall determine the aggregate amount of expenses that were
incurred by Purchaser or by Seller, that are reimbursable by such Tenant through
Additional Rent under such Tenant’s Lease, and that are attributable to the
Tenant’s Fiscal Year (“Reimbursable Expenses”).
(ii)    The parties shall determine (A) the total amount of Additional Rent
actually received (by either Purchaser or a Seller) from the Tenant in respect
of the Tenant’s Fiscal Year (including payments received pursuant to invoices
for Additional Rent deficits determined as a result of year-end reconciliations)
(collectively, the “Additional Rent Received”), (B) what portion of the
Additional Rent Received was received by Purchaser and (C) what portion of the
Additional Rent Received was received by a Seller.
(iii)    The parties shall determine the “Purchaser’s Share,” which shall be a
percentage equal to (x) the portion of Reimbursable Expenses that was actually
incurred by Purchaser after Closing (excluding those for which Purchaser
received a credit at Closing), divided by (y) the total amount of the
Reimbursable Expenses. As used herein, the term “Seller’s Share” means the
result (expressed as a percentage) of subtracting the Purchaser’s Share from
100%.
(iv)    If the Reimbursable Expenses exceed the Additional Rent Received, then
Purchaser shall make a payment to Seller or Seller shall make a payment to
Purchaser, so that Seller shall have received the Seller’s Share of the
Additional Rent Received and Purchaser shall have received the Purchaser’s Share
of Additional Rent Received.
(v)    If the Additional Rent Received equals the Reimbursable Expenses, then
Purchaser shall make a payment to Seller or Seller shall make a payment to
Purchaser, so that Seller shall have received the Seller’s Share of the
Additional Rent Received and Purchaser shall have received the Purchaser’s Share
of Additional Rent Received.
(vi)    If the Additional Rent Received exceeds the Reimbursable Expenses, then
(a) Seller or Purchaser (or both, as applicable) shall return to the applicable
Tenant(s) the amount of such excess, and (b) Purchaser shall make a payment to
Seller or Seller shall make a payment to Purchaser, so that Seller shall have
received Seller’s Share of the Additional Rent Received (net of the payment
referred to in the preceding clause (a)) and Purchaser shall have received the
Purchaser’s Share of Additional Rent Received (net of the payment referred to in
the preceding clause (a)).
(c)    No Further Adjustments. Except for: (i) additional or supplemental real
estate taxes, real estate tax credits or rebates, or other adjustments to real
estate taxes due to back assessments, corrections to previous tax bills or real
estate tax appeals or contests, (ii) any item of Additional Rent which may be
contested by a Tenant or (iii) manifest errors, the Final Closing Adjustment
shall be conclusive and binding upon Seller and Purchaser, and Seller and
Purchaser hereby waive any right to contest after the Final Closing Adjustment
any prorations, apportionments or adjustments to be made pursuant to this
Section 5. Seller shall fully cooperate with Purchaser in order to complete the
Final Closing Adjustment and Seller shall provide Purchaser with any information
reasonably requested by Purchaser or as may be

26
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




required under the Leases to perform final calculations, adjustments and
reconciliations.
5.5.12    General Provisions. Except as otherwise expressly provided in this
Agreement, all apportionments and adjustments shall be made in accordance with
generally accepted accounting principles. The computation of the adjustments
shall be jointly prepared by Seller and Purchaser. In the event any prorations
or apportionments made under this Section 5.5 shall prove to be incorrect for
any reason, then any party shall be entitled to an adjustment to correct the
same in accordance with the remaining terms of Section 5.5.11. For proration
purposes, the day that falls on the Closing Date shall be charged to Purchaser.
5.5.13    Survival. Until June 30 of the calendar year after the calendar year
in which the Closing occurs, (a) the provisions of this Section 5.5 shall
survive, (b) Sellers shall indemnify Purchaser for any and all amounts and
obligations which are the responsibility of Sellers under this Section 5.5 and
such obligation shall not be subject to the limitations of Section 9.4 and
Section 9.5 hereof, and (c) Purchaser shall indemnify Sellers for any and all
amounts and obligations which are the responsibility of Purchaser under this
Section 5.5, and Sections 9.7 and 9.8 shall not be applicable to such
indemnification obligation (or to the underlying obligations under this Section
5.5 to which such indemnification obligation relates). Notwithstanding the
foregoing, if, on or prior to June 30 of the calendar year after the calendar
year in which the Closing, Sellers or Purchaser provide the other party with
notice of a specific Claim for a reimbursement or adjusting payment pursuant to
this Section 5.5, and if such reimbursement or adjusting payment is due at the
time such notice is given, then the provisions of this Section 5.5 shall
continue to survive, solely with respect to such Claim.
5.6    Closing Costs. Purchaser shall bear the cost of (i) the title search and
preparation of the Title Commitment prepared by the Title Company, and the
premium for Purchaser’s title policy and any and all endorsements requested by
Purchaser or its lender; (ii) one half (1/2 of the fees and charges of third
parties in connection with the Survey; (iii) one-half (1/2) of the documentary
transfer taxes and the recording fees for the Deed, subject to a maximum amount
of $4,683 for such taxes and fees; (iv) one-half (1/2) of all escrow and closing
fees relating to the sale of the Property; (v) all escrow and closing fees
relating to Purchaser’s financing; (vi) any mortgage taxes or recording fees for
any mortgages securing Purchaser’s financing; and (vii) one-half (1/2) of the
fees and charges of third parties in connection with the Environmental Reports.
Seller shall bear the cost of (i) any commission due to Broker (as defined in
Article X); (ii) the greater of (x) one-half (1/2) of the documentary transfer
taxes and the recording fees for the Deed and (y) the amount of such taxes and
fees not required to be paid by Purchaser pursuant to preceding sentence of this
Section 5.6; (iii) one-half (1/2) of all escrow and closing fees relating to the
sale of the Property (but not in connection with any financing by Purchaser,
which shall be paid solely by Purchaser); (iv) one-half (1/2) of the fees and
charges of third parties in connection with the Survey, and (vi) one half (1/2)
of the fees and charges of third parties in connection with the Environmental
Reports. Each party shall pay its own attorneys’ fees pertaining to the sale of
the Property. All other costs pertaining to the sale of the Property shall be
allocated as is customary for real estate transactions where the Property is
located. The parties agree to cooperate in all reasonable respects to minimize
all such costs, premiums, taxes, and fees.

27
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




5.7    Distribution of Funds and Documents Following Closing. The conditions to
the closing of Escrow shall be Escrow Agent’s receipt of funds and documents
described in Sections 5.2 and 5.3. Upon satisfaction of the above conditions,
Escrow Agent shall distribute the documents described in Sections 5.2 and 5.3
above in accordance with the Closing Instructions and shall take all other
actions authorized by the Escrow Agreement upon closing.
5.8    Possession. Purchaser shall be entitled to sole possession of the
Property on the Closing Date, subject to the Permitted Exceptions.
5.9    Dry Closing. At the election of either Seller or Purchaser by written
notice to the other party (which notice may be given by electronic mail and may
be given by either party’s counsel to the other party’s counsel), (a) Seller and
Purchaser shall conduct a “dry” closing on the Business Day immediately
preceding the Closing Date, at which fully-executed documents required pursuant
to this Agreement shall be assembled and deposited in escrow, with Purchaser
depositing its required funds for Closing on the Closing Date at or before the
time specified above; and (b) the parties shall conduct the Closing at the
offices of Seller’s counsel in Washington, DC rather than via escrow with the
Escrow Agent.
VI.    

ADDITIONAL COVENANTS AND INDEMNITIES

6.1    Purchaser’s Indemnity. Subject to Section 9.8, and with the exception of
items for which Purchaser is expressly indemnified hereunder, Purchaser
covenants and agrees to defend, indemnify, protect, defend, and hold harmless
Seller, and Seller’s respective affiliates, owners, members, partners,
employees, lenders, agents and representatives, from and against any and all
Claims (a) arising from the acts and omissions of Purchaser and its agents,
employees and contractors occurring in connection with or as a result of, any
inspections, tests or examinations of or to the Property, (b) arising from the
use, management, operation, rental, maintenance and ownership of the Property,
based upon acts, conduct or omissions occurring on or after the Closing Date; or
(c) caused by or arising out of any material breach by Purchaser of its
representations and warranties in this Agreement. The terms of this Section 6.1
shall survive the Closing until the Survival Date; except that the terms of
clause (a) of this Section 6.1 shall survive indefinitely.
6.2    Seller Covenants. Seller covenants to Purchaser as follows with respect
to the Property:
6.2.1    Continued Care and Maintenance. Prior to Closing, Seller agrees: (i) to
continue its care, maintenance and operation of the Property consistent with the
same standards as employed by Seller to date; (ii) (A) not to enter into any new
Contract and not to terminate, change, amend or modify materially any Assumed
Contract without Purchaser’s prior written approval (except as relates to
proposed new Work Agreements, which are governed by Section 6.2.2 below), and
(B) not to enter into any Lease or to terminate, amend or otherwise modify an
existing Lease except pursuant to Section 6.2.2; (iii) not to make any
substantial alterations or changes to any of the Property, other than ordinary
and necessary maintenance and repairs, without Purchaser’s prior

28
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




approval (provided, however, Seller may make any alterations or changes to the
Property that are required by any Lease or by applicable law without Purchaser’s
prior approval); (iv) to maintain in effect all policies of casualty and
liability insurance or similar policies of insurance, with no less than the
limits of coverage now carried with respect to the Property, and (v) to promptly
deliver to Purchaser any notices of breaches or defaults sent or received by
Seller in connection with the Leases, Assumed Contracts or Permitted Exceptions.
Nothing contained herein shall prevent Seller from acting to prevent loss of
life, personal injury or property damage in emergency situations, or prevent
Seller from performing any act with respect to the Property which may be
required by any Lease, applicable law, rule or governmental regulations,
provided that Seller shall notify Purchaser of any emergency situations as soon
as reasonably possible prior thereto or immediately thereafter.
6.2.2    Leasing of the Property. Prior to the execution of any new Leases or
Work Agreements for the Property, or the amendment, renewal or extension of any
existing Leases for the Property, Seller shall give notice of its intent to do
so to Purchaser (which notice may be given by email to Michael Gordon at
mgordon@harrisonst.com and to Brian Mutchler at bmutchler@harrisonst.com). Such
notice shall include the name of the proposed Tenant, financial information
respecting such Tenant, amount of space involved, the length of the lease term,
the proposed financial terms thereof (including any rent abatement periods), the
amount of any Leasing Commission, any TI Obligations, a copy of the form of
Lease, Lease amendment or other document to be executed and, if the notice
relates to a proposed new Work Agreement, a copy of the proposed new Work
Agreement. Purchaser shall have five (5) Business Days after receipt of such
notice to notify Seller of its approval or of its objections, if any, to any
such proposed Lease or extension or renewal of any existing Lease, or such
proposed new Work Agreement, and Purchaser’s failure to approve within such five
(5) Business Day period, by e-mail to Mike Daugard at mdaugard@writ.com, shall
be deemed to constitute Purchaser’s disapproval of such proposed Lease or
extension or renewal of any existing Lease, or such proposed new Work Agreement.
Seller shall not enter into any new Lease, amendment, extension or renewal of
any existing Lease, or any new Work Agreement, without Purchaser’s prior written
consent to the material terms thereof, which consent shall not be unreasonably
withheld, conditioned or delayed (and Seller may rely on an email from Michael
Gordon on behalf of Purchaser as evidence of such consent). Notwithstanding the
foregoing (a) Purchaser’s consent shall not be required for new Leases and
renewals or extensions of existing Leases evidencing or reflecting the exercise
by Tenants of any rights or options, the terms of which are fixed or
determinable as of the Effective Date, under existing Leases; and (b) Purchaser
acknowledges and agrees that the Leases and the extensions or renewals of Leases
(if any) listed on Exhibit E have been approved by Purchaser. Without limiting
the express provisions of this Agreement, nothing in this Agreement shall be
interpreted to require that any space at the Property be leased as a condition
to Purchaser’s obligation to proceed with Closing.
6.2.3    Reserved.
6.2.4    Subordination and Attornment Agreements. If Purchaser’s lender requests
that a Tenant agree in writing to subordinate its Lease to a mortgage lien
securing Purchaser’s acquisition financing, or to attorn to such lender or its
designee or successor in title in connection with the exercise of such lender’s
remedies under its acquisition financing lien, then Seller shall do the
following, in each case only upon written request by the Purchaser: (a) Seller
shall request in

29
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




writing that the applicable Tenant execute a subordination and/or attornment
agreement in favor of the Purchaser’s lender, in a form provided by Purchaser’s
lender; (b) Seller shall follow up with the applicable Tenant in writing to
determine whether such Tenant will comply with the request made in the foregoing
clause (a); and (c) Seller shall take reasonable steps requested by Purchaser to
enforce the obligations of such Tenant under its Lease (to the extent such
obligations are referenced in the Purchaser’s request) with respect to the
execution of the agreement provided to such Tenant pursuant to the foregoing
clause (a), subject to any conditions in such Tenant’s lease, including that the
requested agreement contain non-disturbance language in favor of such Tenant.
For the avoidance of doubt, it shall not be a condition to Purchaser’s
obligation to proceed with the Closing that the Purchaser or its lender obtain
any one or more of the subordination or attornment agreements requested from
Tenants pursuant to this Section 6.2.4, and Seller shall not have any obligation
to provide any certificate, agreement or other undertaking in lieu of a
subordination or attornment agreement not obtained from a Tenant, or to take any
action with respect to such agreements except as expressly set forth in this
Section 6.2.4.
6.2.5    Covenants, Conditions and Restrictions of Record. If the Purchaser or
the Purchaser’s lender requests that a third party execute a document certifying
as to the status of the rights, obligations and/or performance of Seller, or of
such third party, under the covenants, conditions restrictions, easements or
other matters of record specifically identified on Exhibit U, Seller shall do
the following, in each case only upon request by the Purchaser: (a) Seller shall
request in writing that the applicable third party execute such certificate, in
a form provided by Purchaser or Purchaser’s Lender; (b) Seller shall follow up
with the applicable third party in writing to determine whether such third party
will comply with the request made in the foregoing clause (a); and (c) Seller
shall take reasonable steps requested by Purchaser to enforce the obligations of
such third party under any covenants, conditions, restrictions, easements or
other matters of record (to the extent such obligations are referenced in the
Purchaser’s request) with respect to the execution of the certificate provided
to such third party pursuant to the foregoing clause (a), subject to any
conditions in the applicable documents of record. Notwithstanding the foregoing,
in no event shall Seller be obligated to request a certificate from any owner of
a single-family lot, a residential unit in a condominium or cooperative regime,
or any other owner of a residential dwelling. For the avoidance of doubt, it
shall not be a condition to Purchaser’s obligation to proceed with the Closing
that the Purchaser obtain any one or more of the certificates requested from
third parties pursuant to this Section 6.2.5, and Seller shall not have any
obligation to provide any certificate regarding the matters set forth in this
Section 6.2.5, or to take any other action with respect to such certificates
except as expressly set forth in this Section 6.2.5.
6.3    Seller’s Indemnity. In addition to other indemnification expressly
provided by Seller herein, Seller covenants and agrees to defend, indemnify,
protect, defend, and hold harmless Purchaser, and Purchaser’s respective
affiliates, owners, members, partners, employees, lenders, agents and
representatives, from and against any and all Claims (a) arising from the use,
management, operation, rental, maintenance and ownership of any of the Property,
based upon acts, conduct or omissions (other than by Purchaser) occurring prior
to the Closing Date, including without limitation, in connection with any
retained liabilities pursuant to Section 2.5 hereof (except that this indemnity
shall not apply to any matters or claims which, or from which, Purchaser has
expressly waived, released or discharged Seller herein or to any matters that
are adjusted at Closing

30
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




pursuant to Section 5.5); and (b) caused by or arising out of any material
breach by Seller of its representations and warranties in this Agreement. The
terms of this Section 6.3 shall survive the Closing until the Survival Date. The
indemnification obligations pursuant to this Section 6.3 are subject to the
limitations set forth in Sections 9.4, 9.5 and 9.6, as applicable, except that
the limitations set forth in Section 9.4 shall not apply to such indemnification
obligations solely as they relate to payment obligations accruing prior to
Closing (and not adjusted at Closing pursuant to Section 5.5) under third-party
contracts.


VII.    

REPRESENTATIONS AND WARRANTIES

7.1    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that as of the date hereof and as of the Closing Date:
7.1.1    Organization and Standing. Purchaser is a limited liability company
duly organized, validly existing, and in good standing under the laws of the
State of Delaware, is, or on the Closing Date will be, duly qualified to do
business in each state where such qualification is necessary with respect to the
Property, and has the full power and authority to enter into this Agreement and
to carry out the transactions contemplated hereby to be carried out by it.
7.1.2    Due Authorization. The performance of this Agreement and the
transactions contemplated hereunder by Purchaser have been duly authorized by
all necessary action on the part of Purchaser, and this Agreement is binding on
and enforceable against Purchaser in accordance with its terms. Purchaser shall,
on or prior to the Closing Date, furnish to Seller certified resolutions
evidencing that Purchaser has been duly authorized to enter into and perform
this Agreement and the transactions contemplated hereunder. No further consent
of any shareholder, creditor, board of directors, governmental authority or
other party to such execution, delivery and performance hereunder is required.
The person(s) signing this Agreement, and any document pursuant hereto on behalf
of Purchaser, has full power and authority to bind Purchaser.
7.1.3    Lack of Conflict. Neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will violate any
restriction, court order, judgment, law, regulation, charter, bylaw, instrument
or agreement to which Purchaser is subject.
7.1.4    Solvency/Bankruptcy. Purchaser has not (i) made any general assignment
for the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition in bankruptcy by Purchaser’s
creditors, (iii) suffered the appointment of a receiver to take possession of
all, or substantially all, of Purchaser’s assets, (iv) suffered the attachment
or other judicial seizure of all, or substantially all, of Purchaser’s assets,
(v) admitted in writing its inability to pay its debts as they come due, or (vi)
made any offer of settlement, extension or compromise to its creditors
generally. Furthermore, Purchaser has not had any such actions taken against it.

31
WRIT MOB – Transaction II

--------------------------------------------------------------------------------






7.1.5    Availability of Funds. Purchaser has or will at Closing have cash on
hand in an amount sufficient to enable Purchaser to deliver the funds required
pursuant to Section 2.2.2 hereof.
7.1.6    ERISA. Purchaser does not hold the assets of any employee benefit plan
within the meaning of 29 CFR 2501.3-101(a)(2).
7.1.7    Purchaser nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom United States persons or entities
are restricted from doing business under regulations of the Office of Foreign
Asset Control ("OFAC") of the Department of the Treasury (including those named
on OFAC's Specially Designated and Blocked Persons List) or under any statute,
executive order (including, without limitation, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
(a “Prohibited Person”), and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.
7.2    Seller’s Representations and Warranties. Seller represents and warrants
to Purchaser as follows:
7.2.1    Organization and Standing. Seller is (i) a limited liability company,
(ii) duly organized under the laws of the state of its formation, is validly
existing, and in good standing under the laws of such state, (iii) qualified or
registered to do business in the state where its Property is located, and (iv)
has the full power and authority to enter into this Agreement and to carry out
the transactions contemplated hereby to be carried out by it.
7.2.2    Due Authorization. (a) the performance of this Agreement and the
transactions contemplated hereunder by Seller have been duly authorized by all
necessary action on the part of Seller, and this Agreement is binding on and
enforceable against Seller in accordance with its terms; and (b) no further
consent of any member, manager, creditor, governmental authority or other party
to such execution, delivery and performance hereunder is required. Seller shall,
on or prior to the Closing Date, furnish to Purchaser certified resolutions
evidencing that Seller has been duly authorized to enter into and perform this
Agreement and the transactions contemplated hereunder. No further consent of any
shareholder, creditor, board of directors, governmental authority or other party
to such execution, delivery and performance hereunder is required. The person(s)
signing this Agreement, and any document pursuant hereto on behalf of Seller,
has full power and authority to bind Seller.
7.2.3    Representations and Warranties Regarding Legal Matters:
(a)    Neither the execution of this Agreement nor the consummation of the
transactions contemplated herein will itself cause or constitute a violation of
any court order, judgment, law, regulation, charter, bylaw or operating
agreement to which Seller is subject. Neither the execution of this Agreement
nor the

32
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




consummation of the transactions contemplated herein will itself cause or
constitute a violation of any agreement or contract listed on any Exhibit to
this Agreement or, to Seller’s knowledge, any other agreement or contract to
which Seller is a party or to which Seller or the Property is subject.
(b)    Seller is not a foreign seller as defined in the “Foreign Investment in
Real Property Tax Act.”
(c)    Neither Seller nor any managing member of Seller has (i) made any general
assignment for the benefit of creditors, (ii) filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition in bankruptcy by
Seller’s or such managing member’s creditors, (iii) suffered the appointment of
a receiver to take possession of all, or substantially all, of Seller’s or such
managing member’s assets, (iv) suffered the attachment or other judicial seizure
of all, or substantially all, of Seller’s or such managing member’s assets, (v)
admitted in writing its inability to pay its debts as they come due, or (vi)
made any offer of settlement, extension or compromise to its creditors
generally. Furthermore, Seller has not had any such actions taken against it.
(d)    Neither Seller nor any of its affiliates, respective partners, members,
shareholders or other equity owners, and none of their respective employees,
officers, directors, representatives or agents is a Prohibited Person.
Notwithstanding the foregoing, Seller shall not be in breach of this Section
7.2.3(d) to the extent that such breach would otherwise result from the fact
that a Prohibited Person is the owner of publicly-traded shares of WRIT or is an
employee, officer, director, representative or agent of a Person who owns
publicly-traded shares of WRIT.
7.2.4    Representations and Warranties Regarding the Property:
(a)     Neither the execution of this Agreement nor the consummation of the
transactions contemplated herein will itself cause or constitute a violation of
any restriction, court order, judgment, law, regulation, instrument, or
agreement to which the Property (or any portion thereof) is subject.
(b)    Except as listed on Exhibit M attached hereto, to Seller’s actual
knowledge, there are no demands, complaints, actions, suits, arbitrations,
governmental investigations or other proceedings pending or threatened against
or affecting Seller and the Property or any portion thereof (any of the
foregoing, a “Proceeding”) and Seller has not received written notice of any
such Proceeding.
(c)    To Seller’s knowledge, Seller has delivered to Purchaser or made
available as part of the Due Diligence Materials true, correct and complete
copies of all Contracts, if any, affecting the ownership, maintenance and
operation of the Property. Seller has not received written notice of any
material default in respect of its obligations under any of the Assumed
Contracts and has not delivered written notice of default to any counterparty
under the Assumed Contracts.

33
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




(d)    To Seller’s actual knowledge, Seller holds good title to, and the entire
right, title, and interest in and to, the Personal Property owned by it, free
and clear of any and all Liens and Encumbrances other that Permitted Exceptions.
(e)    To Seller’s knowledge, Seller has delivered to Purchaser or made
available as part of the Due Diligence Materials true, correct, and complete (to
the extent in Seller’s possession) copies of the Due Diligence Materials;
provided, however, that Seller is not providing any representation or warranty
as to the accuracy of the information or materials provided or prepared by a
third party.
(f)    Exhibits D-1, D-5 (both as updated pursuant to Section 5.2.16) and
Exhibit D-6 contain a true, correct and complete list of all Leases in existence
as of the date indicated thereon for the Property, including the name of each
Tenant, the date of each Tenant’s Lease and all amendments, if any, thereto, the
expiration date of each Lease, any base rent and other amounts owed by Tenants
to Seller that are in arrears as of September 12, 2013, and the amount of any
Security Deposit paid by the Tenant under each Lease. Seller has made available
to Purchaser copies of all of the Leases and the copies of such Leases provided
to Purchaser by Seller are true, correct and complete copies of such Leases,
including all amendments thereto. The Leases have not been amended, modified or
supplemented in any way (either by written instrument or orally) that has not
been disclosed to Purchaser. To Seller’s knowledge, there are no Leases or other
tenancies for any space in the Property as of the Effective Date other than
those set forth on Exhibits D-1 and D-5 (each as updated pursuant to Section
5.2.16). There are no letters of credit or other similar financial instruments
held in lieu of Security Deposits under any of the Leases, except as set forth
on Exhibit D-1 (as updated pursuant to Section 5.2.16). To Seller’s knowledge,
the Leases for the Property are in full force and effect. Except as disclosed
herein or in the due diligence information provided by Seller to Purchaser or
otherwise obtained by Purchaser (including in tenant interviews), as of the
Effective Date there are no uncured monetary defaults or material nonmonetary
defaults on the part of Tenants under the Leases. Seller has not previously
assigned their interests in the Leases, other than in connection with mortgage
financing that will be paid off or defeased in full at Closing.
(g)    Except as set forth on Exhibit D-2 (as updated pursuant to Section
5.2.16), there are no TI Obligations, free rent or other concessions under any
Lease applicable to the Property that are not fully performed and paid for.
(h)    To Seller’s knowledge, as of the Effective Date there do not exist any
agreements pursuant to which Seller will or may be required to pay a Leasing
Commission with respect to space covered by the Leases, or as to any other space
in the Property, other than the agreements listed on Exhibit D-3 (as updated
pursuant to Section 5.2.16). Except as set forth on Exhibit D-3 (as updated
pursuant to Section 5.2.16), no Leasing Commissions are due with respect to any
portion of the Property.
(i)    To Seller’s knowledge, the Environmental Reports include all of the phase
I and phase II environmental reports (related to the Property) prepared at the

34
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




direction of Seller or otherwise in Seller’s possession or control. Seller has
not received a written notice from any governmental authority or any other
Person in which it is alleged that the Property is not in compliance with
Environmental Requirements, other than such notices as have been provided to the
Purchaser.
(j)    Except as listed on Exhibit M attached hereto, Seller has not received
written notice (a “Violation Notice”) from any government agency or any employee
or official thereof or any other Person alleging that the construction of the
Property or the operation or use of the same fails to comply with any Legal
Requirement (including without limitation, those respecting the Americans With
Disabilities Act) or that any investigation has been commenced or is
contemplated respecting any such possible failure of compliance, and Seller and
has no actual knowledge of any such failure of compliance.
(k)    Seller has received no written notice that condemnation proceedings
against the Property have been instituted or are pending or threatened.
(l)    Neither Seller nor its property manager(s) have more than ten (10)
on-site employees engaged in the operation and maintenance of the Property.
Seller is not a party to any collective bargaining or other union agreements
covering any of the on-site employees at the Property. Seller and Purchaser
agree that on or before the Closing, Seller and/or, where applicable, its
property manager(s) shall terminate the employment of any and all employees at
the Property, and Purchaser shall not be under any obligation to keep or hire
any such employees prior to or on the Closing Date. Nothing herein prohibits
Seller or any of its property manager(s) if applicable from transferring any of
said employees to, or offering employment to any of said employees at, any
location other than the Property. Seller and/or where applicable property
manager(s) shall be responsible for all liabilities to or respecting said
employees that arose in connections with said employees up to and including the
Closing, including, without limitation, if applicable, all employees’ wages,
accrued vacation and sick leave, bonuses, retirement benefits, any COBRA rights,
together with F.I.C.A. unemployment and other taxes and benefits due from the
employer of such employees. Seller shall comply with all applicable laws in
connection with such termination, including, without limitation, the WARN Act,
if and to the extent applicable. Seller shall deliver all notices, if any,
required under the WARN Act in a timely manner and shall provide Purchaser with
copies of such notices promptly after sending them. In addition, Seller shall
provide a full defense to, and indemnify Purchaser for any losses which
Purchaser may incur in connection with any suit or claim of violation brought
against or affecting Purchaser or the Property by or on behalf of any of said
employees under the WARN Act or any applicable employment law relating to the
termination of such employees by Seller or if applicable Seller’s property
manager(s) based on losses that arose up to and including the Closing, except to
the extent such losses are caused in whole or in part by the Purchaser or any of
its employees or agents. Seller’s indemnification obligation under this Section
7.2.3(l) shall survive the Closing

35
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




(m)    The Property does not constitute plan assets subject to Title I of the
Employee Retirement Income Security Act of 1974 (“ERISA”) within the meaning of
29 C.F.R. 2510.3-101 and the consummation of the transaction contemplated by
this Agreement shall not constitute a prohibited transaction under Section
406(a)(1) of ERISA or Section 4975(a)(1)(A) of the Internal Revenue Code of
1986, as amended, that is not exempt by operation of statute or a class wide
exemption issued by the U.S. Department of Labor.
(n)    Seller has not received written notice of any claim or challenge to
Seller’s right to use any name or trade name by which the Property, or any part
thereof, is known.
(o)    To Seller’s knowledge, Seller has not received any written notice of any
formal pending zoning action being undertaken by any governmental authority that
would prohibit the use of the Property for its current use.
(p)    There are no real property tax reduction proceedings pending with respect
to the Property.
(q)    To Seller’s knowledge, the financial, operating statements and budgets
provided to Purchaser in the Due Diligence Materials are consistent with past
practice and are true, correct and complete copies of the statements on which
Seller relies in the ordinary course of operating its business.
(r)    Seller has not granted to any person, firm, or entity, other than
Purchaser, and has no knowledge of, any right to purchase the Property or any
part thereof, except as may disclosed (i) by any document that is recorded in
the applicable land records for the respective jurisdictions in which the
Property is located, or (ii) in a Lease.
(s)    Seller has not received written notice of any default under any of the
Permits, that any of the Permits will be revoked or will not be renewed, or that
any license or permit not held by Seller is required to be held by Seller in
order for the Property to comply with Legal Requirements.
7.3    Representations and Warranties Deemed Modified. If the Closing occurs:
(a) each of the representations and warranties made by Purchaser herein shall be
deemed modified if and to the extent necessary to reflect and be consistent with
any facts or circumstances of which Seller has actual knowledge as of the
Closing Date; and (b) each of the representations and warranties made by Seller
herein shall be deemed modified if and to the extent necessary to reflect and be
consistent with any facts or circumstances of which Purchaser has actual
knowledge as of the Closing Date.
7.4    Seller’s Knowledge. Wherever the phrase “to Seller’s actual knowledge” or
any similar phrase stating or implying a limitation on the basis of knowledge
appears in this Agreement in respect of Seller, such phrase means only the
present actual knowledge of Michael Daugard of WRIT, without any duty of inquiry
(except inquiry of any third party property managers), any

36
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




imputation of the knowledge of another, or independent investigation of the
relevant matter by any individual(s), and without any personal liability.
Wherever the phrase “in Seller’s possession”, “in the possession of Seller” or
similar phrase appears in this Agreement, such phrase shall be deemed to mean
only to the extent the material or other item referred to by such phrase is
located at the Property, in the Seller’s offices in Rockville, Maryland or in
Seller’s electronic files.
VIII.    

CONDITIONS PRECEDENT TO CLOSING

8.1    Conditions to Seller’s Obligations. The obligation of Seller to close the
transaction contemplated hereunder shall be subject to the satisfaction of each
of the following conditions precedent:
8.1.1    Each of Purchaser’s representations and warranties set forth in this
Agreement shall be correct in all material respects as of the Closing Date as if
made on and as of such date.
8.1.2    Purchaser shall have performed all of its obligations under this
Agreement required at or prior to Closing, in all material respects.
The foregoing conditions contained in this Section 8.1 are intended solely for
the benefit of Seller. Seller shall at all times have the right to waive any
condition precedent, provided that such waiver is in writing and delivered to
Purchaser and Escrow Agent.
8.2    Conditions to Purchaser’s Obligations. The obligations of Purchaser to
close the transaction contemplated hereunder shall be subject to the
satisfaction of each of the following conditions precedent, and Purchaser shall
have no right to terminate this Agreement or delay the Closing for any other
reason except as otherwise provided in this Agreement:
8.2.1    Seller’s representations and warranties set forth in this Agreement
shall be correct as of the Closing Date as if made on and as of such date, and
Seller shall have performed all of Seller’s obligations under this Agreement
required to be performed at or prior to Closing (other than those referred to in
Section 8.2.2), in each case except as would not, individually or in the
aggregate (without giving effect to any materiality qualifications therein),
have a Material Adverse Effect. Notwithstanding the foregoing, and whether or
not the condition set forth in the preceding sentence is satisfied, if (a) the
Closing occurs notwithstanding the existence of one or more breaches of Seller’s
representations, warranties or covenants set forth in this Agreement, and (b)
the aggregate Liquidated Amount of all such breaches exceeds $10,000, then,
absent another default hereunder, Purchaser shall receive a credit at Closing,
as Purchaser’s sole and exclusive remedy for such breaches, in an amount equal
to the lesser of (y) the aggregate Liquidated Amount of such breaches or (z) 2%
of the Purchase Price.
8.2.2    Seller shall have deposited the funds, documents and instruments
specifically listed in Section 5.2 hereof with Escrow Agent on or before the
Closing Date.

37
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




8.2.3    Reserved.
8.2.4    The title of Seller to the Property shall be subject to no Liens or
Encumbrances other than Permitted Exceptions or those that Seller has Cured or
made arrangements to Cure at Closing, to Purchaser’s reasonable satisfaction and
to the Title Company’s satisfaction, or for which Purchaser is receiving a
credit at Closing.
8.2.5    Reserved.
8.2.6    At Closing, the Title Company shall be committed (subject only to
payment of the Purchase Price and satisfaction of conditions that Seller is
obligated to satisfy at or before Closing under the terms of this Agreement) to
issue to Purchaser an ALTA 2006 extended coverage Owner's Policy of Title
Insurance ("Title Policy") insuring Purchaser's fee simple title to the Property
for the sum amount equal to the Purchase Price, subject only to the Permitted
Exceptions.
The foregoing conditions contained in this Section 8.2 are intended solely for
the benefit of Purchaser. Purchaser shall at all times have the right to waive
any condition precedent, provided that such waiver is in writing and delivered
to Seller and Escrow Agent.
8.3    Failure of Conditions to Closing. Seller and Purchaser shall use
commercially reasonable efforts to satisfy the conditions to Closing set forth
herein. If the Closing does not occur because of the failure of one of the
conditions set forth in Section 8.1, Seller shall have the remedies set forth in
Section 9.1. If the Closing does not occur because of the failure of one of the
Conditions set forth in Section 8.2, the Purchaser shall have the remedies set
forth in Section 9.2.
IX.    

REMEDIES FOR PRE-CLOSING AND POST-CLOSING DEFAULTS; LIQUIDATED DAMAGES

9.1    Default by Purchaser Prior to Closing.
9.1.1    Default by Purchaser Prior to Closing. If (a) any of the
representations or warranties made by Purchaser herein are inaccurate as of the
Closing Date in any material respect, (b) after all of the conditions to
Purchaser’s obligations to proceed with the Closing have been satisfied or, in
lieu thereof, waived by Purchaser, Purchaser fails to deposit the Closing
Payment and the documents and instruments specifically listed in Section 5.3
hereof with Escrow Agent on the Closing Date, or (c) Purchaser fails or refuses
to perform any of Purchaser’s other material covenants or agreements to be
performed by Purchaser under this Agreement at or before Closing (any of the
foregoing circumstances being referred to herein as a “Purchaser Default”), then
Seller’s sole remedies shall be (i) to terminate this Agreement and receive the
Earnest Money Deposit, whereupon the Earnest Money Deposit shall be delivered to
Seller as liquidated damages and neither party shall have any further rights or
obligations hereunder, each to the other, except for any obligations or rights
that expressly survive termination of this Agreement, and the right of Seller to
collect such liquidated damages from Purchaser and Escrow Agent; or (ii) to
waive the Purchaser Default and consummate the transactions contemplated hereby.

38
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




9.1.2    Notwithstanding the foregoing or any other provision of this Agreement
to the contrary, before Seller may exercise the termination right set forth in
Section 9.1.1, the Purchaser shall have the right to cure any Purchaser Default,
and shall be entitled to postpone the Closing Date in order to allow such cure,
in accordance with this Section 9.1.2 (the “Purchaser Delayed Closing Right”).
If a Purchaser Default has occurred, Seller shall deliver notice to the
Purchaser on or prior to the Closing Date (a “Purchaser Default Notice”).
Purchaser shall have the right, by notice to Seller delivered within five (5)
Business Days after the Purchaser Default Notice, to exercise the Purchaser
Delayed Closing Right to cure any Purchaser Default. If Purchaser elects to
exercise the Purchaser Delayed Closing Right, then the Closing Date shall be
postponed to a date selected by Purchaser in such written notice (but not in
excess of fifteen (15) days from the initial Closing Date).
9.1.3    If Purchaser does not elect to exercise the Purchaser Delayed Closing
Right within the time frame provided above in Section 9.1.2, then thereafter
Seller shall be entitled to terminate this Agreement in its entirety by written
notice to Purchaser. If the Closing Date is postponed as provided above in
Section 9.1.2, but if a Purchaser Default remains uncured as of the Closing Date
(as postponed), then Seller shall have the right to terminate this Agreement by
written notice to Purchaser. Upon the termination of this Agreement by Seller
pursuant to this Section 9.1.3, the Earnest Money Deposit shall be delivered to
Seller; and neither party shall have any further rights or obligations
hereunder, each to the other, except for rights or obligations of that survive
termination as provided herein, and except for rights or obligations relating to
the Property, if any, as to which this Agreement remains in effect. If the
Closing does not occur because of a Purchaser Default, Purchaser and Seller
agree that it would be impractical and extremely difficult to estimate the
damages which Seller may suffer. Therefore, Purchaser and Seller hereby agree
that, a reasonable estimate of the total damages that Seller would suffer from a
Purchaser Default is and shall be an amount equal to the Earnest Money Deposit.
Seller acknowledges and agrees that the recovery of the Earnest Money Deposit is
the sole and exclusive remedy available to Seller for a breach by Purchaser,
that in no event shall Purchaser have any liability whatsoever to Seller for
money damages, and (effective upon Seller’s receipt of the Earnest Money
Deposit) that Seller waives any right to make a Claim against the Purchaser for
money damages.
___________________    _______________________
SELLER’S INITIALS    PURCHASER’S INITIALS
9.2    Default by Seller Prior to Closing.
9.2.1    If (a) the condition to Closing set forth in the first sentence of
Section 8.2.1 is not satisfied as of the Closing Date, (b) after all of the
conditions to Seller’s obligations to proceed with the Closing have been
satisfied or waived by Seller, the condition to Closing set forth in Section
8.2.2 is not satisfied as of the Closing Date, or (c) if Seller willfully causes
the failure of any condition in Section 8.2 (any of the foregoing circumstances
being referred to herein as a “Seller Default”), then Purchaser may elect, as
Purchaser’s sole and exclusive remedy for a Seller Default, either: (i) to
pursue an action against Seller for specific performance, provided that such
action must be initiated within ninety (90) days following the date on which the
Closing should have occurred in accordance with this Agreement; (ii) when
permitted pursuant to Section 9.2.3, to terminate this Agreement and thereupon
to receive the Earnest Money Deposit and reimbursement from Seller when and to

39
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




the extent provided below in Section 9.2.3, or (iii) waive its rights to
exercise any right or remedy available to it at law or in equity and proceed to
close this transaction. Notwithstanding the foregoing, the refund of the Earnest
Money Deposit and the payment of the expenses as set forth herein is not
intended as a forfeiture or penalty, but is intended to constitute liquidated
damages to Purchaser.
9.2.2    Notwithstanding the foregoing or any other provision of this Agreement
to the contrary, before Purchaser may exercise the termination right set forth
in Section 9.2.1, Seller shall have the right to cure any Seller Default, and
shall be entitled to postpone the Closing Date in order to allow such cure, in
accordance with this Section 9.2.2 (the “Seller Delayed Closing Right”). If a
Seller Default has occurred, Purchaser shall deliver notice to Seller on or
prior to the Closing Date (a “Seller Default Notice”). Seller shall have the
right, by notice to the Purchaser delivered within five (5) Business Days after
the Seller Default Notice, to exercise the Seller Delayed Closing Right to cure
any Seller Default. If Seller elects to exercise the Seller Delayed Closing
Right, then the Closing Date shall be postponed to a date selected by Seller
(but not in excess of forty-five (45) days from the initial Closing Date). The
postponed Closing Date selected by Seller pursuant to this Section 9.2.2 must be
at least 15 days later than the date on which the notice selecting such date is
given by Seller to Purchaser.
9.2.3    If Seller does not elect to exercise the Seller Delayed Closing Right
within the time frame provided above in Section 9.2.2, then thereafter the
Purchaser shall be entitled to terminate this Agreement in its entirety by
written notice to Seller given not later than ten (10) Business Days after the
Seller Default Notice. If the Closing Date is postponed as provided above in
Section 9.2.2, but if a Seller Default remains uncured as of the Closing Date
(as postponed), then Purchaser shall have the right to terminate this Agreement
pursuant to Section 9.2.2, by written notice to Seller given not later than ten
(10) Business Days after the Closing Date (as postponed). Upon the termination
of this Agreement by the Purchaser pursuant to this Section 9.2.3: (a) the
Earnest Money Deposit shall be returned to Purchaser; (b) if such termination
right arises from Seller defaulting in its obligations hereunder or from Seller
willfully causing the failure of a condition to Purchaser’s obligation to close,
Seller shall reimburse Purchaser for third-party out-of-pocket costs and
expenses actually incurred by Purchaser in connection with the transaction
contemplated by this Agreement, including, the negotiation and preparation of
this Agreement and diligence expenses prior to execution hereof, up to a maximum
reimbursement amount of $11,488 plus attorneys’ fees and costs, if the same are
due from Seller pursuant to Section 12.2 hereof; and (c) neither party shall
have any further rights or obligations hereunder, each to the other, except for
rights or obligations of that survive termination as provided herein, and except
for rights or obligations relating to the Property.
9.2.4    Purchaser acknowledges and agrees that the remedies set forth in this
Section 9.2 are the sole and exclusive remedies available to Purchaser for a
breach by Seller, that in no event shall Seller have any liability whatsoever to
Purchaser for money damages, and that Purchaser waives any right to make a Claim
against Seller for money damages other than those provided in Sections 9.2.1,
9.2.2 and 9.2.3 hereof.

40
WRIT MOB – Transaction II

--------------------------------------------------------------------------------






___________________    _______________________
SELLER’S INITIALS    PURCHASER’S INITIALS
9.3    Material Adverse Effect.
9.3.1    For purposes of this Agreement, “Material Adverse Effect” means a
material adverse effect on the assets comprising the Property or the Purchaser’s
title to the Property after Closing, caused by any event, circumstance,
development, condition, occurrence, state of facts, change or effect, in each
case excluding the impact of any event, circumstance, development, condition,
occurrence, state of facts, change or effect caused by Purchaser or any Person
acting on Purchaser’s behalf. For purposes of determining the existence of a
Material Adverse Effect, any single adverse effect, or combination of adverse
effects, caused by one or more events, circumstances, developments, conditions,
occurrences, states of fact, changes or effects (including, without limitation,
Proceedings, Liens and Violation Notices) shall not be considered a Material
Adverse Effect unless and until the Liquidated Amount with respect to such
single adverse effect or combination of adverse effects equals or exceeds 2% of
the Purchase Price.
9.3.2    If it is necessary to determine the potential exposure, the reasonable
cost to Discharge or remediate, or the reasonable unpaid amount of any event,
circumstance, development, condition, occurrence, state of facts, change or
effect (collectively, the “Liquidated Amount”) in order to apply the provisions
of Section 9.3.1 or Section 8.2.1, Seller and Purchaser shall mutually agree on
such determination(s), each acting in good faith and in a commercially
reasonable manner.
9.4    Limitations of Purchaser’s Post-Closing Claims. Notwithstanding any
provision to the contrary herein or in any document or instrument (including any
deeds, bill of sale or assignments) executed by Seller and delivered to
Purchaser at or in connection with the Closing (collectively, “Closing
Documents”), Seller shall not have (and Seller is exculpated and released from)
any Claim or liability whatsoever with respect to, and Purchaser shall be
forever barred from making or bringing any Claims or asserting any liability
against Seller with respect to (i) any of the representations and warranties,
covenants or indemnities contained in this Agreement or in any Closing Document
made by Seller, unless and until the aggregate amount of all losses actually
incurred by the Purchaser for a breach of the representations and warranties
made and undertaken in this Agreement by Seller exceeds the Threshold Amount (in
which case Purchaser may bring a Claim for the total amount of such losses,
including amounts below the Threshold Amount); and (ii) any of the
representations and warranties made and undertaken in this Agreement or in any
document executed or delivered at Closing by Seller, if and to the extent that
the total liability of Seller for breaches of any of the foregoing would exceed
the Cap Amount. As used herein: (i) “Threshold Amount” means an amount equal to
Twenty Five Thousand Dollars ($25,000), and (ii) the “Cap Amount” means an
amount equal to $77,000. The Threshold Amount and Cap Amount shall not apply to
Seller’s indemnification obligations under Sections 5.5.13, 7.2.4(l), Article
10, and Section 12.22.4 of this Agreement.
9.5    Other Limitations of Purchaser’s Claims. Purchaser shall not make any
Claim or bring any proceeding to enforce the liability of Seller unless
Purchaser believes, in good faith, that

41
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




it would be entitled to recover all or a portion of the alleged damages or other
liability notwithstanding the limitations on Seller’s liability set forth above
in Section 9.4. In no event shall Seller be liable for indirect, consequential
or punitive damages of any kind, and Purchaser shall be barred from and hereby
waives any Claim for the same.
9.6    Survival of Purchaser’s Claims. The representations and warranties,
covenants and indemnities of Seller contained herein or in any Closing Document
shall survive until the date that is nine (9) months from the Closing Date (the
“Survival Date”); except with respect to any representation, warranty, covenant
or indemnity that survives for a longer period pursuant to an express provision
of this Agreement. Any permitted Claim that Purchaser may have at any time
against Seller for breach of any such representation, warranty, covenant or
indemnity, whether known or unknown, with respect to which a written notice
providing specific details of the alleged breach to the extent known by
Purchaser (a “Claim Notice”) has not been delivered to Seller on or prior to the
Survival Date, shall not be valid or effective and the party against whom such
Claim is asserted shall have no liability with respect thereto. Any Claim that
Purchaser may have at any time against Seller for a breach of any such
representation or warranty, or its covenants and indemnities whether known or
unknown, with respect to which a Claim Notice has been delivered to Seller on or
prior to the Survival Date (a “Pending Claim”) may be the subject of subsequent
litigation brought by Purchaser against Seller. For the avoidance of doubt, on
the Survival Date Seller shall be fully discharged and released (without the
need for separate releases or other documentation) from any liability or
obligation to Purchaser and/or its successors and assigns with respect to any
Claims or any other matter relating to this Agreement or any Closing Document,
except for those matters that are then the subject of the pending Claim Notice
delivered by Purchaser to Seller that is still pending on the Survival Date.
9.7    Survival of Seller’s Claims. Except as otherwise specifically set forth
in this Agreement, the representations and warranties, covenants and indemnities
of Purchaser contained herein or in any document or instrument executed by
Purchaser and delivered to Seller at or in connection with the Closing
(collectively, “Purchaser Closing Documents”) shall survive only until the
Survival Date. Any Claim that Seller may have any time against Purchaser for
breach of any such representation, warranty, covenant, or indemnity, whether
known or unknown, with respect to which a Claim Notice has not been delivered to
Purchaser on or prior to the Survival Date, shall not be valid or effective and
the party against whom such Claim is asserted shall have no liability with
respect thereto. Any Claim that Seller may have at any time against Purchaser
for a breach of any such representation or warranty, covenants and indemnities,
whether known or unknown, with respect to which a Claim Notice has been
delivered to Purchaser on or prior to the Survival Date may be the subject of
subsequent litigation brought by Seller against Purchaser. For the avoidance of
doubt, on the Survival Date, Purchaser shall be fully discharged and released
(without the need for separate releases or other documentation) from any
liability or obligation to Seller and/or its successors and assigns with respect
to any Claims or any other matter relating to this Agreement or any Purchaser
Closing Document, except for those matters that are then the subject of the
pending Claim Notice delivered by Seller to Purchaser that is still pending on
the Survival Date.
9.8    Limitations of Seller’s Claims. Notwithstanding any provision to the
contrary herein or in any Closing Documents (other than a provision that
expressly provides that this Section 9.8 is not applicable, in which case such
provision shall control over this Section 9.8), Purchaser shall not have (and
Purchaser is exculpated and released from) any Claim or liability whatsoever
with

42
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




respect to, and Seller shall be forever barred from making or bringing any
Claims or asserting any liability against Purchaser with respect to (i) any of
the representations and warranties, covenants or indemnities contained in this
Agreement or in any Closing Document made by Purchaser, unless and until the
aggregate amount of all losses actually incurred by Seller for a breach of the
representations and warranties made and undertaken in this Agreement by Seller
exceeds the Threshold Amount (in which case Seller may bring a Claim for the
total amount of such losses, including amounts below the Threshold Amount); and
(ii) any of the representations and warranties made and undertaken in this
Agreement or in Closing Documents by Purchaser, if and to the extent that the
total liability of Purchaser for breaches of any of the foregoing would
otherwise exceed the Cap Amount. Seller shall not make any Claim or bring any
proceeding to enforce the liability of Purchaser unless Seller believes, in good
faith, that Seller would be entitled to recover all or a portion of the alleged
damages or other liability notwithstanding the limitations on Purchaser’s
liability set forth in this Section 9.8. In no event shall any Purchaser be
liable for indirect, consequential or punitive damages of any kind, and Seller
shall be barred from and hereby waives any Claim for the same. The provisions of
this Section 9.8 shall not apply to a claim by Seller against Purchaser for the
Earnest Money Deposit.
9.9    Limitations on Liability.
9.9.1    The parties hereto confirm and agree that in each instance herein where
a party or its Affiliates is entitled to payment or reimbursement for damages,
costs or expenses pursuant to the terms and conditions of this Agreement, any
payment or reimbursement made to such party shall be conclusively deemed to be
for the account of both such party and its Affiliates, it being acknowledged and
agreed that a payment or reimbursement made to such party for damages, costs or
expenses shall be sufficient to satisfy all claims for payment or reimbursement
of such party and its Affiliates. In no event will either party be liable to the
other for any indirect, special, consequential or punitive damages of any kind.
9.9.2    To the maximum extent permitted by applicable law, no shareholder,
director, officer or employee of any party to this Agreement shall have any
personal liability with respect to the liabilities or obligations of such party
under this Agreement or any document executed by such party pursuant to this
Agreement.
9.10    Survival. Article IX shall survive the Closing.
X.    

BROKERS

Seller represents and warrants to Purchaser, and Purchaser represents and
warrants to Seller, that except for Cassidy Turley and JPMorgan (collectively,
“Broker”), no broker or finder has been engaged by Seller, Purchaser or their
affiliates, respectively, in connection with the transaction contemplated by
this Agreement or to its knowledge is in any way connected with this
transaction. Purchaser shall be responsible for the payment of any commission,
finder’s fee or other sum initiated by any broker, commission agent or other
person engaged or retained by Purchaser in connection

43
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




with the transaction contemplated by this Agreement. Seller shall be responsible
for the payment of any commission, finder’s fee or other sum initiated by any
broker, commission agent or other person engaged or retained by Seller in
connection with the transaction contemplated by this Agreement, including
without limitation, Broker. Seller and Purchaser (except with respect to the
commission which shall be paid by Seller to Broker) each agree to Indemnify the
other with respect to Claims for payment of any commission, finder’s fee or
other sum initiated by any broker, commission agent or other person which such
party or its representatives has engaged or retained or with which it has had
discussions concerning or which shall be based upon any statement or agreement
alleged to have been made by such party, in connection with the transaction
contemplated by this Agreement or the sale of the Property by Seller. The
provisions of this Article X shall survive the Closing.
XI.    

NOTICES

Except as otherwise expressly provided in this Agreement, all notices, requests,
demands and other communications hereunder (each, a “Notice”) shall be in
writing and shall be deemed delivered by (i) hand delivery upon receipt, (ii)
registered mail or certified mail, return receipt requested, postage prepaid,
upon delivery to the address indicated in the Notice, (iii) overnight courier
(next business day delivery) on the next business day at 12:00 noon, or (iv)
e-mail whichever shall occur first, as follows:
If to Seller:                6110 Executive Boulevard
Suite 800
Rockville, Maryland 20852
Attention:     Paul T. McDermott (on or after October 1, 2013)
George F. McKenzie (before October 1, 2013)
            President and Chief Executive Officer
E-Mail: pmcdermott@WRIT.com (on or after October 1, 2013)
E-Mail: gmckenzie@WRIT.com (before October 1, 2013)


- and -


Attention:     Michael Daugard,
Director, Acquisitions
E-Mail:    mdaugard@writ.com
- and -


Attention:    Thomas Morey,
Senior Vice President and General Counsel
E-Mail:    tmorey@writ.com
                    

44
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




with a copy to:


Daniel M. Lopez, Esq.
Arent Fox LLP
1717 K Street, N.W.
Washington, D.C. 20036
Email: daniel.lopez@arentfox.com


If to Purchaser:                c/o Harrison Street Real Estate Capital, LLC
71 South Wacker Drive, Suite 3575
Chicago, Illinois 60606
Attention: Michael Gordon
Email: mgordon@harrisonst.com and                 
Attention: Michael Gershowitz
mgershowitz@harrisonst.com
            
with a copy to:        


DLA Piper LLP (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601
Attention: David Sickle
Email: david.sickle@dlapiper.com


If to Escrow Agent:            Chicago Title Insurance Company
2000 M Street, N.W.
Suite 610
Attention: Dianne E. Boyle
Washington, DC 20036
boyled@ctt.com


with a copy to the Seller or to Purchaser, as applicable.


Any correctly-addressed Notice that is refused, unclaimed or undelivered because
of an act or omission of the party to be notified shall be considered to be
effective as of the first day that the Notice was refused, unclaimed or
considered undeliverable by the postal authorities, messenger or overnight
delivery service. The parties hereto shall have the right from time to time, and
at any time, to change their respective addresses and each shall have the right
to specify as its address any other address within the United States of America,
by giving to the other party at least ten (10) days prior Notice thereof, in the
manner prescribed herein; provided, however, that to be effective, any such
change of address must be actually received (as evidenced by a return receipt).
Delivery by email and facsimile shall be deemed effective Notice if receipt was
confirmed by telephone or return email by the intended recipient or such Notice
was followed within two (2) Business Days by delivery based on one of the other
Notice methods available. Any Notice that is required or permitted to be given
by either party to the other under this Agreement may be given by such party or
its legal counsel, who are hereby authorized to do so on the party’s behalf.

45
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




XII.    

MISCELLANEOUS

12.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland. If any legal action is
necessary to enforce the terms and conditions of this Agreement, the parties
hereby agree that the federal and state courts in the State of Maryland shall be
the sole jurisdiction and venue for the bringing of the action.
12.2    Professional Fees and Costs. If a lawsuit, arbitration or other
proceedings are instituted by any party to enforce any of the terms or
conditions of this Agreement against any other party hereto, the prevailing
party in such litigation, arbitration or proceedings shall be entitled, as an
additional item of damages, to such reasonable attorneys’ and other professional
fees and costs (including, but not limited to, witness fees), court costs,
arbitrators’ fees, arbitration administrative fees, travel expenses, and other
reasonable, actual, out-of pocket expenses or costs of such other proceedings,
which amount shall be determined by any court of competent jurisdiction,
arbitrator or other judicial or quasi-judicial body having jurisdiction thereof,
whether or not such litigation or proceedings proceed to a final judgment or
award. For the purposes of this section, any party receiving an arbitration
award or a judgment for damages or other amounts shall be deemed to be the
prevailing party, regardless of amount of the damage awarded or whether the
award or judgment was based on all or some of such party’s claims or causes of
action, and any party against whom a lawsuit, arbitration or other proceeding is
instituted and later voluntarily dismissed by the instituting party shall be
deemed to be the prevailing party.
12.3    Exhibits a Part of This Agreement. The Exhibits attached hereto are
incorporated in this Agreement by reference and are hereby made a part hereof.
12.4    Executed Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Agreement shall become effective upon the due execution
and delivery of this Agreement to the parties hereto.
12.5    Assignment. Purchaser may not assign, convey and otherwise transfer all
or any part of its interest or rights herein without the prior written consent
of Seller, which consent may be withheld in Seller’s sole discretion.
Notwithstanding the foregoing, however, Purchaser may (without Seller’s consent
but with advance written noticed to Seller) assign and transfer in whole or in
part all of its rights and obligations under this Agreement to one (1) or more
Affiliates of Purchaser, in the form of the Assignment of Purchase Agreement
attached hereto as Exhibit R. Notwithstanding any assignment of its rights
hereunder, the assigning purchaser shall remain liable for all obligations of
the “Purchaser” hereunder. Any assignment as permitted in the preceding sentence
shall be conditioned upon Purchaser delivering to Seller and Escrow Agent, not
later than ten (10) days prior to Closing Date, a copy of such assignee’s
organizational and formation

46
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




documents and instruments, a Certificate of Good Standing for such assignee, and
a fully-executed copy of the assignment agreement. Seller may not assign or
transfer their respective rights or obligations under this Agreement without the
prior written consent of Purchaser. No transfer or assignment by either party in
violation of the provisions hereof shall be valid or enforceable.
Notwithstanding anything to the contrary, and without limiting the foregoing,
Purchaser may not assign this Agreement unless, after taking into account all
assignments of this Agreement, all Persons who take title to the Property or any
portion thereof at Closing are disregarded as separate from no more than one (1)
Person for U.S. Federal income tax purposes.
12.6    IRS - Form 1099-S. For purposes of complying with Section 6045 of the
Internal Revenue Code of 1986, as amended, Escrow Agent shall be deemed the
“person responsible for closing the transaction” and shall be responsible for
obtaining the information necessary to file with the Internal Revenue Service
Form 1099-S, “Statement for Recipients of Proceeds from Real Estate, Broker and
Barter Exchange Transactions.”
12.7    Successors and Assigns. Subject to the provisions of Section 12.5
hereof, this Agreement shall be binding upon and inure to the benefit of the
parties’ respective successors and permitted assigns.
12.8    Time is of the Essence. Time is of the essence of this Agreement.
12.9    Entire Agreement. This Agreement and Exhibits and other documents and
instruments attached to or referenced herein, contain the entire understanding
and agreement between the parties hereto with respect to the purchase and sale
of the Property, and all prior and contemporaneous understandings, letters of
intent, agreements and representations, whether oral or written, are entirely
superseded. Except for any of the following expressly contained in this
Agreement, Seller and Purchaser each expressly disclaim any reliance on any oral
or written representations, warranties, comments, statements or assurances made
by Seller, Purchaser, and any of their respective affiliates, and their
respective agents, employees, representatives, attorneys or brokers, as an
inducement or otherwise, to Purchaser’s and Seller’s respective execution
hereof. No amendment of this Agreement shall be binding unless in writing and
executed by the parties hereto.
12.10    Further Assurances. Whenever and so often as requested by a party, the
other party will promptly execute and deliver or cause to be executed and
delivered all such other and further instruments, documents or assurances, and
promptly do or cause to be done all such other and further things as may be
necessary and reasonably required in order to further and more fully vest in
such requesting party all rights, interests, powers, benefits privileges and
advantages conferred or intended to be conferred upon it by this Agreement, or
to effectuate the termination of this Agreement and cancellation of the Escrow
(if otherwise permitted hereunder). The terms of this section shall survive
Closing and/or termination of this Agreement.
12.11    Waiver. Failure or delay by either party to insist on the strict
performance of any covenant, term, provision or condition hereunder, or to
exercise any option herein contained, or to pursue any claim or right arising
herefrom, shall not constitute or be construed as a waiver of such covenant,
term, provision, condition, option, claim or right (except that if a party
proceeds to Closing,

47
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




notwithstanding the failure of a condition to its obligation to close, then such
condition shall be deemed waived by virtue of the Closing). Any waiver by either
party shall be effective only if in a writing delivered to the other party
hereto and setting forth, with specificity, the covenant, term, provision or
condition so waived. Any such waiver shall not constitute or be construed as a
continuing waiver of any subsequent default.
12.12    Headings. The headings of this Agreement are for purposes of
convenience only and shall not limit or define the meaning of the provisions of
this Agreement.
12.13    Risk of Loss. With respect to each Property, the risk of loss shall be
as follows:
12.13.1    Risk of Loss. Until the Closing Date, Seller shall bear the risk of
loss resulting from damage to the Property by fire or other casualty
(collectively “Casualty”). If, prior to the Closing Date, the Property shall be
damaged by any Casualty, Seller shall promptly deliver to Purchaser a Notice
(“Casualty Notice”) of such event. Upon Purchaser’s receipt of a Casualty
Notice, Seller and Purchaser shall meet promptly to estimate the cost to repair
and restore the Improvements to good condition and to replace the damaged
Personal Property (“Casualty Renovation Cost”). If the parties are unable to
agree on the cost of restoration, the matter will be submitted to an engineer or
contractor designated by Seller and an engineer or contractor designated by
Purchaser, each licensed to practice in the jurisdiction in which the Land is
located, and the engineers or contractors shall resolve the dispute. If the
engineers or contractors fail to resolve the dispute, they shall designate a
third engineer or contractor, who shall determine such resolution, which
determination shall be binding on Seller and Purchaser. Each party hereto shall
bear the costs and expenses of its own engineer or contractor. The cost of a
third engineer or contractor, if any is appointed by the parties’ respective
engineers or contractors, shall be borne one half (1/2) by Seller and one half
(1/2) by Purchaser.
12.13.2    Material Loss. If the Casualty Renovation Cost for the Property
exceeds five percent (5%) of the Purchase Price, then Purchaser may, at its
option, elect to terminate this Agreement. Such termination right may be
exercised only by Notice to Seller within ten (10) business days after the date
that the Casualty Renovation Cost for the Property is determined to exceed the
applicable amount stated in the preceding sentence (and if necessary the Closing
Date will be extended to accommodate such ten (10) business day period). If this
Agreement can be terminated pursuant to the preceding provisions of this Section
12.13.2, but Purchaser elects not to terminate this Agreement pursuant to such
provision, then the Closing shall take place as provided herein without
reduction of the Purchase Price, and Seller shall assign the insurance proceeds
to Purchaser and Seller shall pay to Purchaser the amount of any deductible not
already otherwise paid by Seller under applicable insurance policies.
12.13.3    Nonmaterial Loss. If the Casualty Renovation Cost for the Property
does not exceed five percent (5%) of the Purchase Price, then, in any such
event, neither party hereto shall have any right to terminate this Agreement,
but the Closing shall take place as provided herein without reduction of the
Purchase Price, and Seller shall assign the insurance proceeds to Purchaser and
shall pay or credit to Purchaser at Closing for any deductible amount under
applicable insurance policies.
12.13.4    Eminent Domain. If, prior to the Closing Date, Seller receives notice
that any portion of the Property (or access or other material rights in
connection therewith) as would,

48
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




in Purchaser’s reasonable judgment, materially adversely affect the operation of
the Property or uses of the Property is, or has been threatened in writing by a
governmental authority of competent jurisdiction, to be taken by condemnation or
eminent domain, Seller shall promptly notify Purchaser, and at the election of
Purchaser this Agreement shall, upon the giving of Notice of such event or of
the condemning authorities’ intention so to take the Property, terminate. If
Purchaser does not elect to terminate this Agreement prior to the Closing Date,
on the Closing Date all of the proceeds of any award or payment made or to be
made by reason of such taking shall be assigned by Seller to Purchaser, and any
money theretofore received by Seller in connection with such taking shall be
paid over to Purchaser, whereupon Purchaser shall pay the Purchase Price without
abatement by reason of such taking. Seller shall not settle, agree to, or accept
any award or payment in connection with a taking of less than all of the
Property without obtaining Purchaser’s prior written consent in each case, which
consent shall not be unreasonably withheld or delayed. As used in this Section,
“material rights” or “materially adversely affect” means, with respect to a
Property, a taking or condemnation that (a) would reduce available parking below
that required by, or in general cause a violation of, any Legal Requirements or
any Permitted Exceptions, (b) would restrict or impede access to the Property,
or (c) would result in a condemnation award reasonably estimated to exceed five
percent (5%) of the Purchase Price.
12.14    Construction of Agreement. The parties hereto have negotiated this
Agreement at length, and have had the opportunity to consult with, and be
represented by, their own competent counsel. This Agreement is, therefore,
deemed to have been jointly prepared. In determining the meaning of, or
resolving any ambiguity with respect to, any word, phrase or provision of this
Agreement, no uncertainty or ambiguity shall be construed or resolved against
any party under any rule of construction, including the party primarily
responsible for the drafting and preparation of this Agreement. The words
“herein,” “hereof,” “hereunder” and words of similar reference mean and refer to
this Agreement. The words “this Agreement” include the exhibits, schedules
addenda and any future written modifications, unless otherwise indicated by the
context. The words “will,” “shall” and “must” in this Agreement indicate a
mandatory obligation. All dollar amounts set forth in this Agreement are stated
in United States Dollars, unless otherwise specified. The words “day” and “days”
refer to calendar days unless otherwise stated. The words “business day” refer
to a day other than a Saturday, Sunday or Legal Holiday (hereinafter defined).
The words “month” and “months” refer to calendar months unless otherwise stated.
The words “year” and “years” refer to calendar years unless otherwise stated. If
any date herein set forth for the performance of any obligations by Seller or
Purchaser or for the delivery of any instrument or notice as herein provided
should fall on a Saturday, Sunday or Legal Holiday, the compliance with such
obligations or delivery will be deemed acceptable on the next business day
following such Saturday, Sunday or Legal Holiday. As used herein, the term
“Legal Holiday” will mean any local or federal holiday on which post offices are
closed in the State of Maryland.
12.15    Covenants, Representations and Warranties. By proceeding with the
closing of the sale transaction, Seller and Purchaser shall be deemed to have
waived, and so covenant to waive, any claims of defaults or breaches by the
other party existing on or as of the Closing Date whether under this Agreement
or any other document or instrument executed by the other party in connection
with this transaction, of which the waiving party was made aware by Notice from
the defaulting or breaching party (and, if applicable, which is described on
Seller’s certification of representations and warranties to be delivered at
Closing) prior to the Closing Date for which the other party shall have no
liability.

49
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




12.16    Press Releases; Confidentiality. Either party may issue press releases
and other public communications announcing the transaction contemplated by this
Agreement with the consent of the other party (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that Seller may issue
press releases without the consent of Purchaser if such press releases are
substantially in the form emailed by Mike Daugard to Mike Gordon on September
27, 2013. In addition and notwithstanding anything to the contrary herein,
Seller and their Affiliates may file and describe this Agreement in flings, and
may make such other filings with the SEC as are required in connection with the
matters contemplated by this Agreement. Notwithstanding the foregoing, no such
press release or other communication shall include any information (other than
the identification of the parties) that is required to be kept confidential
pursuant to the remaining provisions of this Section 12.16. Purchaser and Seller
shall refrain, and shall cause their agents and representatives to refrain, from
disclosing in any manner whatsoever, (a) the information provided by the other
party or its representatives, or (b) any analyses, compilations, studies or
other documents or records prepared by or on behalf of the other party, in
connection with this transaction, without first obtaining the written consent of
the other Party (collectively, “Proprietary Information”). The foregoing shall
not preclude Purchaser or Seller (i) from discussing the Proprietary Information
with any person who is employed by Purchaser or Seller or who, on behalf of
Purchaser or Seller, is actively and directly participating in the purchase and
sale of the Property, including, without limitation, to shareholders, partners,
members, existing or prospective lenders, attorneys, accountants and other
consultants and advisors, (ii) from complying with all laws, rules, regulations
and court orders, including, without limitation, governmental regulatory,
disclosure, tax and reporting requirements, or (iii) from Purchaser utilizing
such Proprietary Information after Closing in its ownership and operation of the
Property; provided, however, that if Purchaser or Seller are required by
applicable law or legal process to disclose any Proprietary Information, the
parties agree to furnish only that portion of the Proprietary Information which
such party is legally compelled to disclose and to use its commercially
reasonable efforts to obtain assurance that, if possible, confidential treatment
will be accorded to the Proprietary Information. Purchaser and Seller shall
inform their respective representatives of the confidential nature of the
Proprietary Information and shall direct them to be bound by the terms of this
section. In addition to any other remedies available to the non-defaulting
party, the non-defaulting party shall have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against the defaulting party under this Section in order to enforce the
provisions of this section. The provisions of such confidentiality agreement
shall survive any termination of this Agreement. Except as otherwise expressly
provided in this Agreement, Purchaser agrees not to contact, directly or
indirectly, any personnel at the Property prior to the Closing Date without
Seller’s consent, and agrees to be liable for all of the Seller’s damages in the
event of any such unpermitted contact by Purchaser or any of its agents or
representatives (excluding indirect, consequential or punitive damages of any
kind).
12.17    No Third-Party Beneficiaries. Except as otherwise expressly provided
herein, Seller and Purchaser agree that there are no third parties who are
intended to benefit from or who are entitled to rely on any of the provisions of
this Agreement. No third party shall be entitled to assert any claims or to
enforce any rights whatsoever pursuant to this Agreement. Except as otherwise
expressly provided herein, the covenants and agreements provided in this
Agreement are solely for the benefit of Seller and Purchaser and their permitted
successors and assigns respectively.

50
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




12.18    Facsimile Signatures. The execution of this Agreement and all Notices
given hereunder and all amendments hereto, may be effected by facsimile
signatures, all of which shall be treated as originals; provided, however, that
the party receiving a document with a facsimile signature may, by Notice to the
other, require the prompt delivery of an original signature to evidence and
confirm the delivery of the facsimile signature. Purchaser and Seller each
intend to be bound by its respective facsimile transmitted signature, and is
aware that the other party will rely thereon, and each party waives any defenses
to the enforcement of the Agreement, and documents, and any Notices delivered by
facsimile transmission.
12.19    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.
12.20    Consents and Approvals. Except as otherwise expressly provided herein,
any approval or consent provided to be given by a party hereunder may be given
or withheld in the absolute discretion of such party.
12.21    WAIVER OF JURY TRIAL. THE PARTIES HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
12.22    1031 Exchange. Seller and/or Purchaser (or a parent entity of Seller or
the Purchaser that is recognized as a separate entity for federal income tax
purposes) may consummate the sale of the Property as part of a so-called like
kind exchange (the “Exchange”) pursuant to § 1031 of the Internal Revenue Code
of 1986, as amended (the “Code”), in accordance with the following provisions:
12.22.1     If Seller or Purchaser elects to effectuate an Exchange, and such
Exchange cannot be effected for any reason, the Closing shall not be delayed and
Seller and Purchaser shall be obligated to close the transaction as a purchase
and sale pursuant to the terms of this Agreement.
12.22.2     To exercise its right under this Section 12.22 to exchange, rather
than sell or purchase, as applicable, the Property, Seller or Purchaser shall
provide the other party with a written statement stating its intent to enter
into an Exchange not later than fifteen (15) days prior to the Closing Date.

51
WRIT MOB – Transaction II

--------------------------------------------------------------------------------






12.22.3     If Seller or Purchaser exercises its right to exchange, rather than
sell or purchase, as applicable, the Property, Seller may, on or before the
Closing Date, assign its rights under this Agreement to a “qualified
intermediary”, as defined in Treasury Regulation 1.103(k) I (g)(4) (the
“Accommodator”) or an Exchange Accommodation Titleholder (“EAT”), or transfer
the Property to the Accommodator or the EAT, subject to all of Purchaser’s
rights and remedies under this Agreement, including, without limitation,
Purchaser’s right to acquire the Property at the Closing or Purchaser may, on or
before the Closing Date, assign its rights under this Agreement to an
Accommodator or an EAT, or direct Seller to convey the Property to an
Accommodator or an EAT at Closing, subject to all of Seller’s rights and
remedies under this Agreement; provided, however, that Seller or Purchaser shall
notify the other party of the identity of the Accommodator or EAT within five
(5) days after designation of same, and further provided that the party
designating an Accommodator or EAT (the “Designating Party”) shall remain liable
for the performance of all obligations, representations, warranties and
covenants of the Designating Party hereunder. In any case, all payments that
Purchaser is obligated to make to Seller under this Agreement shall be made to
the Accommodator or the EAT and not to Seller. Purchaser and Seller agree to
cooperate with each other and the Accommodator or EAT in arranging the Exchange.
The party which is not the Designating Party (the “Non-Designating Party”) shall
execute any documents reasonably requested by the Designating Party and the
Accommodator or EAT to facilitate the Exchange as a like-kind exchange under
Section 1031 of the Code and the Treasury Regulations effective thereunder at
the time of Closing hereunder, including, but not limited to, any appropriate
amendments to this Agreement and any appropriate escrow instructions; provided,
however, that no such document shall adversely affect the Non-Designating Party
in any respect or change any of the economic terms and conditions of the
transaction with respect to the Non-Designating Party or modify or limit the
Non-Designating Party’s rights and remedies under this Agreement. The
Non-Designating Party shall not be obligated to incur any costs, expenses,
losses, liabilities or damages greater than those the Non-Designating Party
would have incurred had the Designating Party not elected to effect an exchange.
The Designating Party shall reimburse the Non-Designating Party on demand for
all costs and expenses incurred by the Non-Designating Party in excess of those
that would have been incurred if the Designating Party had not elected to effect
an Exchange.
12.22.4     In no event shall the Non-Designating Party be obligated to acquire
title to any other property, in connection with such Exchange. Purchaser’s sole
obligation in connection with any Exchange shall be to acquire the Property from
Seller or its assignee in exchange for the Purchase Price in accordance with the
terms of this Agreement. The Designating Party agrees to defend, indemnify, and
hold the Non-Designating Party free and harmless from all costs, expenses,
losses, damages or liability, including but not limited to reasonable attorney’s
fees and costs of suit, arising out of or in connection with any Exchange and
the Non-Designating Party's cooperation hereunder. Each party acknowledges that
neither of them is making any representations, and neither of them is relying on
any representations of the other party or the other party's counsel, with
respect to the federal, state or local income tax treatment of either of them in
connection with this transaction, and neither party shall have any liability in
connection with any tax treatment received by either of them in connection with
this transaction, including, without limitation, any failure of this transaction
to qualify as an exchange under Section 1031 of the Code.



52
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




[Signatures are on the following page.]



53
WRIT MOB – Transaction II

--------------------------------------------------------------------------------






XIII.


EXECUTION


IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be executed as of the 27th day of September, 2013.
 
PURCHASER:
 
 
 
 
 
 
 
HARRISON STREET REAL ESTATE,
 
 
LLC, a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Stephen M. Gordon
 
 
Name:
Stephen M Gordon
 
 
Its:
 
Principal and General Counsel
 
 
 
 
 
 
 
 
 
 
 



                        
    














                        
[Signatures continue on the following pages]



Signature Page to
Purchase and Sale Agreement
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




 
SELLER:
 
 
WRIT-MBA, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
Washington Real Estate Investment Trust
 
 
 
a Maryland real estate investment trust,
 
 
 
its sole managing member
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ George F. McKenzie
 
 
 
 
George F. McKenzie
 
 
 
 
President and Chief Executive Officer
 

                        










[Signature page follows.]







Signature Page to
Purchase and Sale Agreement
WRIT MOB – Transaction II

--------------------------------------------------------------------------------




JOINDER AND GUARANTY


WRIT (“Guarantor”) hereby joins in the execution of this Agreement solely for
the purpose of guarantying, and Guarantor hereby does guaranty, subject to the
provisions of this Agreement limiting the amount or duration of the liability of
any Seller (which limitations shall apply to Guarantor’s liability under this
guaranty as well), the prompt payment in full of any damages or other sums due
and owing by any Seller to Purchaser after Closing as a result of the breach by
Seller of any of its representations, warranties, covenants and obligations in
this Agreement.


To the maximum extent permitted by applicable law, Guarantor waives any defense
of any kind (including suretyship defenses) which it may now or hereafter have
with respect to this Guaranty, other than a defense based on the contention that
the Seller obligations for which enforcement of this Guaranty is requested are
not due and payable.




WASHINGTON REAL ESTATE INVESTMENT TRUST,
a Maryland real estate investment trust,
 
 
 
 
 
 
 
 
 
By:
/s/ George F. McKenzie
 
 
 
George F. McKenzie
 
 
 
President and Chief Executive Officer
 
 




Signature Page to
Purchase and Sale Agreement
WRIT MOB – Transaction II